Exhibit 10.1

 

 

 

SECURITY AGREEMENT

By

Aleris International, Inc.,

as Issuer

and

THE GUARANTORS PARTY HERETO

and

U.S. BANK NATIONAL ASSOCIATION,

as Collateral Agent

 

 

Dated as of April 4, 2016

 

 

 



--------------------------------------------------------------------------------

 

 

 

  TABLE OF CONTENTS             Page  

PREAMBLE

     1   

RECITALS

     1   

AGREEMENT

     2    ARTICLE I    DEFINITIONS AND INTERPRETATION   

SECTION 1.1.

  DEFINITIONS      2   

SECTION 1.2.

  INTERPRETATION      9   

SECTION 1.3.

  RESOLUTION OF DRAFTING AMBIGUITIES      9   

SECTION 1.4.

  PERFECTION CERTIFICATE      9    ARTICLE II    GRANT OF SECURITY AND SECURED
OBLIGATIONS   

SECTION 2.1.

  GRANT OF SECURITY INTEREST      10   

SECTION 2.2.

  FILINGS      12    ARTICLE III   

PERFECTION; SUPPLEMENTS; FURTHER ASSURANCES;

USE OF PLEDGED COLLATERAL

  

  

SECTION 3.1.

  DELIVERY OF CERTIFICATED SECURITIES COLLATERAL      13   

SECTION 3.2.

  PERFECTION OF UNCERTIFICATED SECURITIES COLLATERAL      13   

SECTION 3.3.

 

FINANCING STATEMENTS AND OTHER FILINGS; MAINTENANCE OF PERFECTED SECURITY
INTEREST

     14   

SECTION 3.4.

  OTHER ACTIONS      14   

SECTION 3.5.

  JOINDER OF ADDITIONAL GUARANTORS      15   

SECTION 3.6.

  SUPPLEMENTS; FURTHER ASSURANCES      15    ARTICLE IV    REPRESENTATIONS,
WARRANTIES AND COVENANTS   

SECTION 4.1.

  TITLE      16   

 

 

 



--------------------------------------------------------------------------------

         Page  

SECTION 4.2.

  VALIDITY OF SECURITY INTEREST      16   

SECTION 4.3.

  DEFENSE OF CLAIMS; TRANSFERABILITY OF PLEDGED COLLATERAL      17   

SECTION 4.4.

  OTHER FINANCING STATEMENTS      17   

SECTION 4.5.

  PLEDGED SECURITIES      17   

SECTION 4.6.

  DUE AUTHORIZATION AND ISSUANCE      17   

SECTION 4.7.

  CONSENTS, ETC.      18   

SECTION 4.8.

  PLEDGED COLLATERAL      18   

SECTION 4.9.

  INSURANCE      18   

SECTION 4.10.

  POST-CLOSING COLLATERAL MATTERS      18   

SECTION 4.11.

  NOTICE OF CHANGES      18   

SECTION 4.12.

  NO IMPAIRMENT OF THE SECURITY INTERESTS      19    ARTICLE V    CERTAIN
PROVISIONS CONCERNING SECURITIES COLLATERAL   

SECTION 5.1.

  PLEDGE OF ADDITIONAL SECURITIES COLLATERAL      19   

SECTION 5.2.

  VOTING RIGHTS; DISTRIBUTIONS; ETC.      19   

SECTION 5.3.

  DEFAULTS, ETC.      21   

SECTION 5.4.

  CERTAIN AGREEMENTS OF PLEDGORS AS HOLDERS OF EQUITY INTERESTS      21   
ARTICLE VI   

CERTAIN PROVISIONS CONCERNING INTELLECTUAL

PROPERTY COLLATERAL

  

  

SECTION 6.1.

  GRANT OF INTELLECTUAL PROPERTY LICENSE      21   

SECTION 6.2.

  PROTECTION OF COLLATERAL AGENT’S SECURITY      21   

SECTION 6.3.

  AFTER-ACQUIRED PROPERTY      22   

SECTION 6.4.

  LITIGATION      23    ARTICLE VII    [RESERVED]    ARTICLE VIII    TRANSFERS
  

SECTION 8.1.

  TRANSFERS OF PLEDGED COLLATERAL      23   

 

-ii-

 

 



--------------------------------------------------------------------------------

         Page   ARTICLE IX    REMEDIES   

SECTION 9.1.

  REMEDIES      24   

SECTION 9.2.

  NOTICE OF SALE      26   

SECTION 9.3.

  WAIVER OF NOTICE AND CLAIMS      26   

SECTION 9.4.

  CERTAIN SALES OF PLEDGED COLLATERAL      26   

SECTION 9.5.

  NO WAIVER; CUMULATIVE REMEDIES      28   

SECTION 9.6.

  CERTAIN ADDITIONAL ACTIONS REGARDING INTELLECTUAL PROPERTY      28   

SECTION 9.7.

  ACTIONS OF COLLATERAL AGENT      28    ARTICLE X    APPLICATION OF PROCEEDS   

SECTION 10.1.

  APPLICATION OF PROCEEDS      29    ARTICLE XI    MISCELLANEOUS   

SECTION 11.1.

  CONCERNING COLLATERAL AGENT      30   

SECTION 11.2.

  COLLATERAL AGENT MAY PERFORM; COLLATERAL AGENT APPOINTED ATTORNEY-IN-FACT     
32   

SECTION 11.3.

  CONTINUING SECURITY INTEREST; ASSIGNMENT      32   

SECTION 11.4.

  TERMINATION; RELEASE      33   

SECTION 11.5.

  MODIFICATION IN WRITING      33   

SECTION 11.6.

  NOTICES      34   

SECTION 11.7.

  GOVERNING LAW; WAIVER OF JURY TRIAL      34   

SECTION 11.8.

  SEVERABILITY OF PROVISIONS      34   

SECTION 11.9.

  EXECUTION IN COUNTERPARTS      34   

SECTION 11.10.

  BUSINESS DAYS      34   

SECTION 11.11.

  RESERVED      35   

SECTION 11.12.

  NO CLAIMS AGAINST COLLATERAL AGENT      35   

SECTION 11.13.

  NO RELEASE      35   

SECTION 11.14.

  OBLIGATIONS ABSOLUTE      35   

SECTION 11.15.

  PERMITTED ADDITIONAL PARI PASSU OBLIGATIONS      36   

SIGNATURES

     S-1   

 

-iii-

 

 



--------------------------------------------------------------------------------

         Page

SCHEDULE 1

  Pledged Securities   

EXHIBIT 1

  Form of Issuer’s Acknowledgment   

EXHIBIT 2

  Form of Securities Pledge Amendment   

EXHIBIT 3

  Form of Joinder Agreement   

EXHIBIT 4

  Form of Copyright Security Agreement   

EXHIBIT 5

  Form of Patent Security Agreement   

EXHIBIT 6

  Form of Trademark Security Agreement   

EXHIBIT 7

  Form of Additional Pari Passu Joinder Agreement   

EXHIBIT 8

  Form of Perfection Certificate   

 

-iv-

 

 



--------------------------------------------------------------------------------

SECURITY AGREEMENT

This SECURITY AGREEMENT dated as of April 4, 2016 (as amended, amended and
restated, supplemented or otherwise modified from time to time in accordance
with the provisions hereof, this “Agreement”) made by Aleris International,
Inc., a Delaware corporation (the “Issuer”), and the Guarantors from to time to
time party hereto (the “Guarantors”), as pledgors, assignors and debtors (the
Issuer, together with the Guarantors, in such capacities and together with any
successors in such capacities, the “Pledgors,” and each, a “Pledgor”), in favor
of U.S. Bank National Association, in its capacity as collateral agent pursuant
to the Indenture (as hereinafter defined), as pledgee, assignee and secured
party (in such capacities and together with any successors in such capacities,
the “Collateral Agent”).

R E C I T A L S:

A. The Issuer, the Guarantors, the Collateral Agent and U.S. Bank National
Association, in its capacity as trustee under the Indenture (the “Trustee”), in
connection with the execution and delivery of this Agreement, entered into that
certain indenture, dated as of April 4, 2016 (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “Indenture”; which
term shall also include and refer to any additional issuance of notes under the
Indenture), pursuant to which the Issuer is issuing $550,000,000 aggregate
principal amount of 9.500% Senior Secured Notes due 2021 (together with any
Additional Notes issued under the Indenture, the “Notes”).

B. From time to time after the date hereof, the Issuer may, subject to the terms
and conditions of the Indenture and the Security Documents, incur Permitted
Additional Pari Passu Obligations (including Additional Notes issued under the
Indenture) that the Issuer desires to secure by the Pledged Collateral on a pari
passu basis with the Notes.

C. Each Guarantor has, pursuant to the Indenture, among other things,
unconditionally guaranteed the Secured Obligations.

D. The Issuer and each Guarantor will receive substantial benefits from the
issuance of the Notes and each is, therefore, willing to enter into this
Agreement.

E. This Agreement is given by each Pledgor in favor of the Collateral Agent for
the benefit of the Secured Parties (as hereinafter defined) to secure the
payment and performance of all of the Secured Obligations.

F. It is a condition to the issuance of the Notes that each Pledgor execute and
deliver the applicable Security Documents, including this Agreement.

 

 

 



--------------------------------------------------------------------------------

A G R E E M E N T:

NOW THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, each Pledgor and the Collateral Agent hereby agree as follows:

ARTICLE I

DEFINITIONS AND INTERPRETATION

SECTION 1.1. Definitions.

(a) Unless otherwise defined herein or in the Indenture, capitalized terms used
herein that are defined in the UCC shall have the meanings assigned to them in
the UCC; provided that in any event, the following terms shall have the meanings
assigned to them in the UCC:

“Accounts”; “Bank”; “Commercial Tort Claims”; “Contracts”; “Control”;
“Documents”; “Equipment”; “Fixtures”; “General Intangibles”; “Goods”, “Money”;
“Proceeds”; “Records”; “Software”; and “Supporting Obligations.”

(b) Terms used but not otherwise defined herein that are defined in the
Indenture shall have the meanings given to them in the Indenture.

(c) The following terms shall have the following meanings:

“ABL Collateral” shall have the meaning assigned to the term “ABL Facility
Collateral” in the Intercreditor Agreement.

“Additional Pari Passu Agent” shall mean the Person appointed to act as trustee,
agent or representative for the holders of Permitted Additional Pari Passu
Obligations pursuant to any Additional Pari Passu Agreement.

“Additional Pari Passu Agreement” shall mean the indenture, credit agreement or
other agreement under which any Permitted Additional Pari Passu Obligations
(other than Additional Notes) are incurred and any notes or other instruments
representing such Permitted Additional Pari Passu Obligations.

“Additional Pari Passu Debt Documents” shall mean each Additional Pari Passu
Agreement and any document or instrument executed and delivered with respect to
any Permitted Additional Pari Passu Obligations.

“Additional Pari Passu Joinder Agreement” shall mean an agreement substantially
in the form of Exhibit 7 hereto.

 

-2-

 

 



--------------------------------------------------------------------------------

“Agreement” shall have the meaning assigned to such term in the Preamble hereof.

“CFC” shall mean any Subsidiary of the Issuer that is a “controlled foreign
corporation” within the meaning of Section 957 of the Code.

“CFC Holdco” shall mean any Subsidiary of the Company that owns, directly or
indirectly, no material assets other than equity interests of one or more CFCs.

“Collateral Account” means the collateral account maintained with the Collateral
Agent required to be established pursuant to the Indenture and this Agreement.

“Collateral Agent” shall have the meaning assigned to such term in the Preamble
hereof.

“Copyrights” shall mean, collectively, all copyrights (whether statutory or
common law, whether established or registered in the United States or any other
country or any political subdivision thereof, whether registered or unregistered
and whether published or unpublished) and all copyright registrations and
applications, together with any and all (i) rights and privileges arising under
applicable law with respect to the foregoing, (ii) renewals, supplements and
extensions thereof and amendments thereto, (iii) income, fees, royalties,
damages, claims and payments now or hereafter due and/or payable with respect
thereto, including damages and payments for past, present or future
infringements thereof, (iv) rights corresponding thereto throughout the world
and (v) rights to sue for past, present or future infringements thereof.

“Copyright Security Agreement” shall mean an agreement substantially in the form
of Exhibit 4 hereto.

“Default” or “Event of Default” shall mean a “default” or “event of default”
under the Indenture or any Additional Pari Passu Agreement, as applicable.

“Deposit Accounts” shall mean, collectively, with respect to each Pledgor,
(i) all “deposit accounts” as such term is defined in the UCC and in any event
shall include all accounts and sub-accounts relating to any of the foregoing
accounts and (ii) all cash, funds, checks, notes and instruments from time to
time on deposit in any of the accounts or sub-accounts described in clause
(i) of this definition.

“Distributions” shall mean, collectively, with respect to each Pledgor, all
dividends, cash, options, warrants, rights, instruments, distributions, returns
of capital or principal, income, interest, profits and other property, interests
(debt or equity) or proceeds, including as a result of a split, revision,
reclassification or other like change of the Pledged Securities, from time to
time received, receivable or otherwise distributed to such Pledgor in respect of
or in exchange for any or all of the Pledged Securities.

 

-3-

 

 



--------------------------------------------------------------------------------

“Excluded Assets” shall mean the following assets of the Pledgors:

(a) the Issuer’s facility in Lewisport, Kentucky and all real property and
personal property related thereto (whether owned by the Issuer or any other
Pledgor);

(b) any owned real property not constituting Mortgaged Property and any
leasehold interest in real property where any Pledgor is a tenant;

(c) motor vehicles or other movable goods the perfection of which would require
notation upon or delivery of a certificate of title or similar documentation or
registration;

(d) (1) any rights or interests in any contract, lease, permit, license, charter
or license agreement, covering real or personal property, as such, if under the
terms of such contract, lease, permit, license, or charter or license agreement,
or applicable law with respect thereto, the valid grant of a security interest
or lien therein to the Collateral Agent is prohibited or restricted and such
prohibition or restriction has not been or is not waived, or if consent of
another party or a governmental agency with respect to such contract, lease,
permit, license, or charter or license agreement, is required and has not been
or is not otherwise obtained or under applicable law such prohibition cannot be
waived, or (2) any other asset if pursuant to applicable law with respect
thereto the valid grant of a security interest or lien therein to the Collateral
Agent is prohibited or restricted and such prohibition or restriction has not
been or is not waived, or if consent of a governmental agency with respect to
such asset is required and has not been or is not otherwise obtained or under
applicable law such prohibition cannot be waived, provided that the foregoing
exclusions pursuant to clauses (1) and (2) shall not apply if any such
prohibition is ineffective or unenforceable under Sections 9-406, 9-407, 9-408
or 9-409 of the UCC or other applicable law or so as to limit, impair or
otherwise affect the Collateral Agent’s unconditional continuing security
interests in and liens upon any rights or interests of the Issuer and Guarantors
in or to monies due or to become due under any such contract, lease, permit,
license, or charter or license agreement, or with respect to such asset;

(e) any Accounts to the extent and for so long as a Lien thereon is granted to
secure Indebtedness permitted under Section 6.01(w) of the ABL Facility;

(f) ABL Collateral;

(g) all Deposit Accounts other than the Collateral Account; provided this clause
(g) shall not affect the Lien on the proceeds of Pledged Collateral that do not
constitute ABL Collateral;

(h) any Equity Interests in any Foreign Subsidiary that is a CFC or any
Subsidiary that is a CFC Holdco in excess of 100% of the outstanding non-voting
stock (if any) and 65% of the outstanding voting stock of any such Foreign
Subsidiary or CFC Holdco;

 

-4-

 

 



--------------------------------------------------------------------------------

(i) Equity Interests in any joint venture with a third party that is not an
Affiliate, to the extent a pledge of such Equity Interests is prohibited or
restricted by the documents covering such joint venture; provided that the
foregoing exclusion shall not apply if any such prohibition is ineffective or
unenforceable under Sections 9-406, 9-407, 9-408 or 9-409 of the UCC or other
applicable law;

(j) any property subject to a Capitalized Lease Obligation, a purchase money
security interest or a Sale and Lease-Back Transaction that is permitted under
the Indenture;

(k) any United States intent-to-use trademark application prior to the filing
and acceptance by the United States Patent and Trademark Office of a “Statement
of Use” or “Amendment to Allege Use” with respect thereto to the extent that the
grant or perfection of a Lien under the Security Documents will constitute or
result in the abandonment, invalidation or rendering unenforceable of any right,
title or interest of any grantor therein; provided that such property or asset
will be an Excluded Asset only to the extent and for so long as the consequences
specified above will result and will cease to be an Excluded Asset and will
become part of the Pledged Collateral (in each case only to the extent not
affixed to, embedded in or used in connection with the manufacture or
distribution of or the administration of ABL Collateral) immediately and
automatically, at such time as such consequences will no longer result;

(l) margin stock, Equity Interests in any immaterial Subsidiary (to the extent a
Lien thereon cannot be perfected by the filing of a UCC financing statement) and
Equity Interests in any Unrestricted Subsidiary; and

(m) Proceeds of any of the foregoing (except to the extent any such Proceeds
constitute Pledged Collateral).

“Governmental Authority” means the government of the United States, Belgium,
Germany, Switzerland or any other nation or any political subdivision thereof,
whether state, provincial, territorial or local, and any agency, authority,
instrumentality, regulatory body, court, central bank or other entity (including
any European supranational body) exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government, including the European Central Bank and the Council of Ministers of
the European Union.

“Guarantors” shall have the meaning assigned to such term in the Preamble
hereof.

“Indenture” shall have the meaning assigned to such term in Recital A hereof.

“Instruments” shall mean, collectively, with respect to each Pledgor, all
“instruments,” as such term is defined in Article 9, rather than Article 3, of
the UCC, and shall include all promissory notes, drafts, bills of exchange or
acceptances.

 

-5-

 

 



--------------------------------------------------------------------------------

“Intellectual Property Collateral” shall mean, collectively, all Patents,
Trademarks, Copyrights, Technology and Intellectual Property Licenses of each
Pledgor, whether now or hereafter owned, licensed or acquired (in each case only
to the extent not affixed to, embedded in or used in connection with the
manufacture or distribution of or the administration of ABL Collateral).

“Intellectual Property Licenses” shall mean, collectively, with respect to each
Pledgor, all license and distribution agreements, and covenants not to sue, with
any other party concerning Intellectual Property or Intellectual Property
Collateral, whether such Pledgor is a licensor or licensee, distributor or
distributee under any such license or distribution agreement, together with any
and all (i) renewals, supplements, and amendments thereof, (ii) income, fees,
royalties, damages, claims and payments now and hereafter due and/or payable
thereunder and with respect thereto including damages and payments for past,
present or future infringements, breaches or violations thereof, (iii) rights to
sue for past, present and future infringements, breaches or violations thereof
and (iv) other rights to use, exploit or practice any or all of the Intellectual
Property or Intellectual Property Collateral.

“Intercreditor Agreement” means that certain Intercreditor Agreement, dated as
of April 4, 2016, among the Issuer, the Guarantors, JPMorgan Chase Bank, N.A.,
as ABL Facility Agent and U.S. Bank National Association, as Notes Agent, as it
may be amended, restated, amended and restated, supplemented or modified from
time to time.

“Issue Date” shall mean April 4, 2016.

“Issuer” shall have the meaning assigned to such term in the Preamble hereof.

“Joinder Agreement” shall mean an agreement substantially in the form of
Exhibit 3 hereto.

“Mortgaged Property” means, collectively, the owned real property and
improvements listed on Schedule 7(a) to the Perfection Certificate and (ii) the
owned real property and improvements with an individual fair market value
(measured at the time of acquisition thereof and based on any of (i) an
appraisal, (ii) the valuations set forth in the most recently available tax
assessments for such property or (iii) any other method that the Issuer believes
reasonable in its good faith judgment) in excess of $5.0 million, if any,
encumbered by a Mortgage delivered after the Issue Date pursuant to Section 1022
of the Indenture.

“Notes” shall have the meaning assigned to such term in Recital A hereof

“Organizational Documents” shall mean, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; (c) with respect to any
partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement,

 

-6-

 

 



--------------------------------------------------------------------------------

instrument, filing or notice with respect thereto filed in connection with its
formation or organization with the applicable Governmental Authority in the
jurisdiction of its formation or organization and, if applicable, any
certificate or articles of formation or organization of such entity; and (d) in
each case, all shareholder or other equity holder agreements, voting trusts and
similar arrangements to which such Person is a party or which is applicable to
its Equity Interests and all other arrangements relating to the control or
management of such Person.

“Patents” shall mean, collectively, all patents and all patent applications
(whether issued, applied for or allowed in the United States or any other
country or any political subdivision thereof), together with any and all
(i) rights and privileges arising under applicable law with respect to such
Pledgor’s rights with respect to the foregoing, (ii) inventions, discoveries,
designs and improvements described or claimed therein, (iii) reissues,
divisions, continuations, reexaminations, extensions and continuations-in-part
thereof and amendments thereto, (iv) income, fees, royalties, damages, claims
and payments now or hereafter due and/or payable thereunder and with respect
thereto including damages and payments for past, present or future infringements
thereof, (v) rights corresponding thereto throughout the world and (vi) rights
to sue for past, present or future infringements thereof.

“Patent Security Agreement” shall mean an agreement substantially in the form of
Exhibit 5 hereto.

“Perfection Certificate” shall mean that certain perfection certificate to be
executed and delivered by the Pledgors in connection with the execution and
delivery of the Indenture, to be dated on or about the Issue Date and
substantially identical to the form attached hereto as Exhibit 8.

“Pledge Amendment” shall have the meaning assigned to such term in Section 5.1
hereof.

“Pledged Collateral” shall have the meaning assigned to such term in Section 2.1
hereof.

“Pledged Securities” shall mean, collectively, with respect to each Pledgor,
(i) all issued and outstanding Equity Interests (other than any Equity Interests
that are Excluded Assets) of each issuer set forth on Schedule 1 hereto as being
owned by such Pledgor and all options, warrants, rights, agreements and
additional Equity Interests of whatever class of any such issuer acquired by
such Pledgor (including by issuance), together with all rights, privileges,
authority and powers of such Pledgor relating to such Equity Interests in each
such issuer or under any Organizational Document of each such issuer, and the
certificates, instruments and agreements representing such Equity Interests and
any and all interest of such Pledgor in the entries on the books of any
financial intermediary pertaining to such Equity Interests, (ii) all Equity
Interests (other than any Equity Interests that are Excluded Assets) of any
issuer, which Equity Interests are hereafter acquired by such

 

-7-

 

 



--------------------------------------------------------------------------------

Pledgor (including by issuance) and all options, warrants, rights, agreements
and additional Equity Interests of whatever class of any such issuer acquired by
such Pledgor (including by issuance), together with all rights, privileges,
authority and powers of such Pledgor relating to such Equity Interests or under
any Organizational Document of any such issuer, and the certificates,
instruments and agreements representing such Equity Interests and any and all
interest of such Pledgor in the entries on the books of any financial
intermediary pertaining to such Equity Interests, from time to time acquired by
such Pledgor in any manner, and (iii) all Equity Interests (other than any
Equity Interests that are Excluded Assets) issued in respect of the Equity
Interests referred to in clause (i) or (ii) upon any consolidation or merger of
any issuer of such Equity Interests.

“Pledgor” shall have the meaning assigned to such term in the Preamble hereof.

“Secured Obligations” means any principal, premium, interest (including any
interest and fees accruing subsequent to the filing of a petition in bankruptcy,
reorganization or similar proceeding at the rate provided for in the
documentation with respect thereto, whether or not such interest or fees are an
allowed claim under applicable state, federal or foreign law), penalties, fees,
indemnifications, reimbursements (including reimbursement obligations with
respect to letters of credit and banker’s acceptances), damages and other
liabilities, and guarantees of payment of such principal, interest, penalties,
fees, indemnifications, reimbursements, damages and other liabilities and
obligations, payable or due under any of (i) the Indenture, the Notes (other
than any Additional Notes except to the extent constituting Permitted Additional
Pari Passu Obligations) and the Security Documents and (ii) any Additional Pari
Passu Agreement and other documentation relating to any other Permitted
Additional Pari Passu Obligations; provided that no obligations in respect of
Permitted Additional Pari Passu Obligations (other than Additional Notes) shall
constitute “Secured Obligations” unless the Additional Pari Passu Agent for the
holders of such Permitted Additional Pari Passu Obligations has executed an
Additional Pari Passu Joinder Agreement in the form of Exhibit 7 hereto, which
has been accepted by the Collateral Agent, together with an agency agreement
with such Additional Pari Passu Agent as the Collateral Agent may require in its
sole discretion.

“Secured Parties” shall mean, collectively, the Collateral Agent, the Trustee,
the Holders, each Additional Pari Passu Agent that shall join into this
Agreement in accordance with the requirements hereof and each holder of
Permitted Additional Pari Passu Obligations that constitute Secured Obligations.

“Securities Collateral” shall mean, collectively, the Pledged Securities and the
Distributions.

“Technology” shall mean, collectively, all trade secrets, know how, technology
(whether patented or not), rights in Software (including source code and object
code), rights in data and databases, rights in Internet web sites, customer and
supplier lists, proprietary information, methods, procedures, formulae,
descriptions, compositions, technical data, drawings, specifications, name
plates, catalogs, confidential information and the right to limit the use or
disclosure thereof by any person, pricing and cost information, business and
marketing plans and proposals, together with any and all (i) rights and
privileges arising under applicable law with respect to the foregoing,
(i) income, fees, royalties, damages and payments now and hereafter due and/or
payable thereunder and with respect thereto, including damages, claims and
payments for past, present or future misappropriations or violations thereof,
(iv) rights corresponding thereto throughout the world and (v) rights to sue for
past, present and future misappropriations or violations thereof.

 

-8-

 

 



--------------------------------------------------------------------------------

“Trademarks” shall mean, collectively, all trademarks (including service marks),
slogans, logos, certification marks, trade dress, uniform resource locators
(URL’s), domain names, corporate names, brand names, and trade names and other
identifiers of source or goodwill, whether registered or unregistered, and all
registrations and applications for the foregoing (whether statutory or common
law and whether established or registered or applied for in the United States or
any other country or any political subdivision thereof), together with any and
all (i) rights and privileges arising under applicable law with respect to any
of the foregoing, (ii) extensions and renewals thereof and amendments thereto,
(iii) income, fees, royalties, damages and payments now and hereafter due and/or
payable thereunder and with respect thereto, including damages, claims and
payments for past, present or future infringements, dilutions or violations
thereof, (iv) rights corresponding thereto throughout the world and (v) rights
to sue for past, present and future infringements, dilutions or violations
thereof.

“Trademark Security Agreement” shall mean an agreement substantially in the form
of Exhibit 6 hereto.

“Trustee” shall have the meaning assigned to such term in Recital A hereof.

“UCC” shall mean the Uniform Commercial Code as in effect from time to time in
the State of New York; provided, however, that, at any time, if by reason of
mandatory provisions of law, any or all of the perfection or priority of the
Collateral Agent’s and the Secured Parties’ security interest in any item or
portion of the Pledged Collateral is governed by the Uniform Commercial Code as
in effect in a jurisdiction other than the State of New York, the term “UCC”
shall mean the Uniform Commercial Code as in effect, at such time, in such other
jurisdiction for purposes of the provisions hereof relating to such perfection
or priority and for purposes of definitions relating to such provisions.

SECTION 1.2. Interpretation. The rules of interpretation specified in the
Indenture (including Section 101 thereof) shall be applicable to this Agreement.

SECTION 1.3. Resolution of Drafting Ambiguities. Each Pledgor acknowledges and
agrees that it was represented by counsel in connection with the execution and
delivery hereof, that it and its counsel reviewed and participated in the
preparation and negotiation hereof and that any rule of construction to the
effect that ambiguities are to be resolved against the drafting party (i.e., the
Collateral Agent) shall not be employed in the interpretation hereof.

SECTION 1.4. Perfection Certificate. The Collateral Agent and each Secured Party
agree that the Perfection Certificate and all descriptions of Pledged
Collateral, schedules, amendments and supplements thereto are and shall at all
times remain a part of this Agreement.

 

-9-

 

 



--------------------------------------------------------------------------------

ARTICLE II

GRANT OF SECURITY AND SECURED OBLIGATIONS

SECTION 2.1. Grant of Security Interest.

(a) As collateral security for the payment and performance in full of all the
Secured Obligations, each Pledgor hereby pledges and grants to the Collateral
Agent for the benefit of the Secured Parties a lien on and security interest in
all of the right, title and interest of such Pledgor in, to and under the
following property, wherever located, and whether now existing or hereafter
arising or acquired from time to time (collectively, the “Pledged Collateral”):

 

  (i) all Securities Collateral;

 

  (ii) all Equipment and Fixtures;

 

  (iii) all Intellectual Property Collateral;

 

  (iv) the Collateral Account;

 

  (v) all General Intangibles, Instruments, Documents and Chattel Paper relating
to the Pledged Collateral;

 

  (vi) the Commercial Tort Claims described on Schedule 12 to the Perfection
Certificate;

 

  (vii) all Supporting Obligations relating to the Pledged Collateral;

 

  (viii) all books and records relating to the Pledged Collateral; and

 

  (ix) to the extent not covered by clauses (i) through (viii) of this sentence,
all other personal property of such Pledgor, whether tangible or intangible, and
all Proceeds and products of each of the foregoing and all accessions to,
substitutions and replacements for, and rents, profits and products of, each of
the foregoing, any and all Proceeds of any insurance, indemnity, warranty or
guaranty payable to such Pledgor from time to time with respect to any of the
foregoing.

Notwithstanding anything to the contrary contained in clauses (i) through
(ix) above, subject to Section 2.1(b), the security interest created by this
Agreement shall not extend to, and the term “Pledged Collateral” shall not
include, any Excluded Assets.

(b) Notwithstanding anything to the contrary herein, the Issuer may elect at any
time to include in Pledged Collateral any asset (whether an Excluded Asset or
otherwise) that would not have constituted Pledged Collateral on the Issue Date;
provided that (i) the Issuer

 

-10-

 

 



--------------------------------------------------------------------------------

or applicable Pledgor shall amend this Agreement or enter into security
agreements, pledges, collateral assignments, mortgages or other instruments to
create and perfect a security interest in favor of the Collateral Agent for the
benefit of the Secured Parties in such asset which are on customary terms (and
accompanied by customary ancillary documentation, including, but not limited to,
opinions of counsel), in each case as determined by the Issuer in its sole
reasonable discretion, which documents shall contain only such obligations,
duties, benefits, indemnities and protections on the part of the Collateral
Agent which are reasonably acceptable to it, and (ii) the granting of such lien
to the Collateral Agent over such additional asset(s) shall not trigger a
default under the Intercreditor Agreement and shall be in compliance with the
requirements of Section 1007 of the Indenture. Prior to delivery of any such
additional documentation, the Collateral Agent shall have the opportunity to
request and receive an Officers’ Certificate certifying that such documentation
(i) is on customary terms, (ii) will cause no default under the Intercreditor
Agreement and (iii) is in compliance with the terms of the Indenture. The
Collateral Agent, at its option, may accept delivery of and/or execute such
documentation (or any other supplemental security agreements, pledges,
collateral assignments, mortgages, joinders or other instruments contemplated by
this Agreement) without compliance with Section 9.7 hereof.

(c) Notwithstanding anything to the contrary herein, no Pledgor shall be
required to make any filings with respect to Patents, Trademarks and Copyrights
other than UCC financing statements and filings in the United States Patent and
Trademark Office and the United States Copyright Office.

(d) Notwithstanding anything to the contrary herein, no actions in any
jurisdiction outside the United States will be required in order to create any
security interests in assets located or titled outside of the United States, or
to perfect any security interests in such assets, including any intellectual
property registered in any jurisdiction outside the United States, except in
connection with the pledge of stock of “first-tier” Foreign Subsidiaries (other
than (i) any such stock that is an Excluded Asset or (ii) any stock of any
future “first-tier” Foreign Subsidiaries in jurisdictions where the taking of
such pledge would be prohibited by applicable law, rule or regulation, or by the
policies of the Collateral Agent). In addition, there will be no security
agreements or pledge agreements governed under the laws of any jurisdiction
outside the United States except in connection with the pledge of stock of
“first-tier” Foreign Subsidiaries (other than (i) any such stock that is an
Excluded Asset or (ii) any stock of any future “first-tier” Foreign Subsidiaries
in jurisdictions where the taking of such pledge would be prohibited by
applicable law, rule or regulation, or by the policies of the Collateral Agent).

(e) Notwithstanding anything to the contrary herein, in no event shall the
Collateral Agent be required to register in any foreign jurisdiction or pursuant
to any foreign local law, and the Pledgors shall not be required to perfect the
security interest in any Pledged Collateral that would require the Collateral
Agent to make such registration.

(f) The Pledgors shall not be required to perfect the security interest in any
item of personal property as to which the Collateral Agent may determine in its
reasonable discretion (or pursuant to instructions from the requisite Secured
Parties in accordance with Section 9.7 hereof), after consultation with the
Issuer, that the costs of perfecting a security interest in such item are
excessive in relation to the value of such security being perfected thereby.

 

-11-

 

 



--------------------------------------------------------------------------------

SECTION 2.2. Filings. (a) Each Pledgor hereby irrevocably authorizes the
Collateral Agent at any time and from time to time to file in any relevant
jurisdiction any financing statements (including fixture filings) and amendments
thereto that contain the information required by Article 9 of the Uniform
Commercial Code of each applicable jurisdiction for the filing of any financing
statement or amendment relating to the Pledged Collateral, including (i) whether
such Pledgor is an organization, the type of organization and any organizational
identification number issued to such Pledgor, (ii) any financing or continuation
statements or other documents without the signature of such Pledgor where
permitted by law, including the filing of a financing statement describing the
Pledged Collateral as “all assets now owned or hereafter acquired by the Pledgor
or in which Pledgor otherwise has rights” and (iii) in the case of a financing
statement filed as a fixture filing or covering Pledged Collateral constituting
minerals or the like to be extracted or timber to be cut, a sufficient
description of the real property to which such Pledged Collateral relates. Each
Pledgor agrees to provide all information described in the immediately preceding
sentence to the Collateral Agent promptly upon request by the Collateral Agent.

(b) Each Pledgor hereby ratifies its authorization for the Collateral Agent to
file in any relevant jurisdiction any financing statements relating to the
Pledged Collateral if filed prior to the date hereof.

(c) Each Pledgor hereby further authorizes the Collateral Agent to file filings
with the United States Patent and Trademark Office or United States Copyright
Office (or any successor office), including this Agreement, the Copyright
Security Agreement, the Patent Security Agreement and the Trademark Security
Agreement, or other documents for the purpose of perfecting, confirming,
continuing, enforcing or protecting the security interest granted by such
Pledgor hereunder, without the signature of such Pledgor, and naming such
Pledgor, as debtor, and the Collateral Agent, as secured party.

(d) Notwithstanding the foregoing authorizations, in no event shall the
Collateral Agent be obligated to prepare or file any financing statements or
make any filings with the United States Patent and Trademark Office and/or the
United States Copyright Office (or any successor office or any similar office in
any other country) whatsoever, or to maintain the perfection of the security
interest granted hereunder. Each Pledgor agrees to prepare, record and file, at
its own expense, financing statements (and continuation statements when
applicable), the Copyright Security Agreement, the Patent Security Agreement and
the Trademark Security Agreement (and/or any other similar documents) with
respect to the Pledged Collateral now existing or hereafter created meeting the
requirements of applicable federal or state law in such manner and in such
jurisdictions as are necessary to perfect and maintain perfected the Pledged
Collateral, and to deliver a file-stamped copy of each such financing statement
or other evidence of filing to the Collateral Agent. Regardless of the terms of
any other provision of this Agreement or any of the related documents, neither
the Trustee nor the Collateral Agent shall be under any obligation whatsoever to
file the Copyright Security Agreement, the Patent Security Agreement, the

 

-12-

 

 



--------------------------------------------------------------------------------

Trademark Security Agreement or any other similar documents (with regard to
currently existing or after-acquired Intellectual Property Collateral) or any
financing or continuation statements or to make any other filing under the UCC
in connection with this Agreement (or have any liability arising from the making
of or the failure to make such filings).

ARTICLE III

PERFECTION; SUPPLEMENTS; FURTHER ASSURANCES;

USE OF PLEDGED COLLATERAL

SECTION 3.1. Delivery of Certificated Securities Collateral. Each Pledgor
represents and warrants that all certificates, agreements or instruments
representing or evidencing the Securities Collateral in existence on the date
hereof have been delivered to the Collateral Agent in suitable form for transfer
by delivery or accompanied by duly executed instruments of transfer or
assignment in blank and that the Collateral Agent has a perfected first priority
security interest therein. Each Pledgor hereby agrees that all certificates
representing or evidencing Securities Collateral acquired by such Pledgor after
the date hereof shall promptly (but in any event within forty-five (45) days
after receipt thereof by such Pledgor) be delivered to and held by or on behalf
of the Collateral Agent pursuant hereto. All certificated Securities Collateral
shall be in suitable form for transfer by delivery or shall be accompanied by
duly executed instruments of transfer or assignment in blank. The Collateral
Agent shall have the right (subject to Section 9.7), at any time upon the
occurrence and during the continuance of any Event of Default, to endorse,
assign or otherwise transfer to or to register in the name of the Collateral
Agent or any of its nominees or endorse for negotiation any or all of the
Securities Collateral, without any indication that such Securities Collateral is
subject to the security interest hereunder.

SECTION 3.2. Perfection of Uncertificated Securities Collateral.

(a) Each Pledgor represents and warrants that the Collateral Agent has a
perfected first priority security interest in all uncertificated Pledged
Securities pledged by it hereunder that are in existence on the date hereof.
Each Pledgor hereby agrees that if any of the Pledged Securities are at any time
not evidenced by certificates of ownership, then each applicable Pledgor shall,
to the extent permitted by applicable law, (i) cause the issuer of Pledged
Securities that is not a party to this Agreement to execute and deliver to the
Collateral Agent an acknowledgment of the pledge of such Pledged Securities
substantially in the form of Exhibit 1 hereto, (ii) if necessary or desirable to
perfect a security interest in such Pledged Securities, cause such pledge to be
recorded on the equityholder register or the books of the issuer, execute any
customary pledge forms or other documents necessary or appropriate to complete
the pledge and give the Collateral Agent the right to transfer such Pledged
Securities under the terms hereof, and (iii) after the occurrence and during the
continuance of any Event of Default, upon request by the Collateral Agent
(subject to Section 9.7), (A) cause the Organizational Documents of each such
issuer that is a Subsidiary of the Issuer to be amended to provide that such
Pledged Securities shall be treated as “securities” for purposes of the UCC and
(B) cause such Pledged Securities to become certificated and delivered to the
Collateral Agent in accordance with the provisions of Section 3.1.

 

-13-

 

 



--------------------------------------------------------------------------------

(b) In the case of each Pledgor which is an issuer of Securities Collateral,
such Pledgor agrees (i) to be bound by the terms of this Agreement relating to
the Securities Collateral issued by it and will comply with such terms insofar
as such terms are applicable to it, (ii) promptly to note on its books the
security interests granted to the Collateral Agent and confirmed under this
Agreement and (iii) that it will comply with instructions of the Collateral
Agent with respect to the applicable Securities Collateral (including all Equity
Interests of such issuer) without further consent by the applicable Pledgor.

SECTION 3.3. Financing Statements and Other Filings; Maintenance of Perfected
Security Interest. Each Pledgor represents and warrants that all financing
statements, agreements, instruments and other documents necessary to perfect the
security interest granted by it to the Collateral Agent in respect of the
Pledged Collateral have been delivered to the Collateral Agent in completed and,
to the extent necessary or appropriate, duly executed form for filing in each
governmental, municipal or other office specified in Schedule 6 to the
Perfection Certificate. The Collateral Agent will have no duty or obligation to
make any of the filings provided to it under this Section 3.3. Each Pledgor
agrees that at the sole cost and expense of the Pledgors, such Pledgor will
maintain the security interest created by this Agreement in the Pledged
Collateral as a perfected first priority security interest subject only to
Permitted Collateral Liens and file all UCC-3 continuations statements necessary
to continue the perfection of the security interest created by this Agreement.

SECTION 3.4. Other Actions. In order to further ensure the attachment,
perfection and priority of, and the ability of the Collateral Agent to enforce,
the Collateral Agent’s security interest in the Pledged Collateral, each Pledgor
represents and warrants (as to itself) as follows and agrees, in each case at
such Pledgor’s own expense, to take the following actions with respect to the
following Pledged Collateral:

(a) Collateral Account.

(i) The Issuer shall take the actions with respect to the Collateral Account as
set forth in Section 1601 of the Indenture within the time period prescribed by
Section 1601. Amounts on deposit in the Collateral Account from time to time
shall be released or applied by the Collateral Agent, acting at the direction of
the Trustee, as provided in the Indenture.

(ii) The Collateral Agent will have a first priority security interest in the
Collateral Account, which security interest is perfected by Control, when the
actions set forth in Section 1601 of the Indenture have been taken. The
Collateral Agent agrees with each Pledgor that the Collateral Agent shall not
give any instructions directing the disposition of funds from time to time
credited to the Collateral Account or withhold any withdrawal rights from such
Pledgor with respect to funds from time to time credited to the Collateral
Account except in accordance

 

-14-

 

 



--------------------------------------------------------------------------------

with the Indenture. Each Pledgor agrees that once the Collateral Agent sends an
instruction or notice to a Bank exercising its Control over the Collateral
Account such Pledgor shall not give any instructions or orders with respect to
the Collateral Account including, without limitation, instructions for
distribution or transfer of any funds in the Collateral Account. No Pledgor
shall grant Control of the Collateral Account to any person other than the
Collateral Agent.

(b) Commercial Tort Claims. As of the date hereof, each Pledgor hereby
represents and warrants that it holds no Commercial Tort Claims other than those
listed in Schedule 12 to the Perfection Certificate. If any Pledgor shall at any
time hold or acquire a Commercial Tort Claim in excess of $5.0 million, such
Pledgor shall promptly notify the Collateral Agent in writing signed by such
Pledgor of the brief details thereof and grant to the Collateral Agent in such
writing a security interest therein and in the Proceeds thereof, all upon the
terms of this Agreement, with such writing to be in such form and substance as
is reasonably necessary to grant a security interest in such Commercial Tort
Claim.

SECTION 3.5. Joinder of Additional Guarantors. The Pledgors shall cause each
Subsidiary of the Issuer which, from time to time, after the date hereof shall
be required to pledge any assets to the Collateral Agent for the benefit of the
Secured Parties pursuant to the provisions of the Indenture, to execute and
deliver to the Collateral Agent (i) a Joinder Agreement substantially in the
form of Exhibit 3 hereto and (ii) a Perfection Certificate, in each case, within
forty-five (45) days of the date on which it was acquired or created and, in
each case, upon such execution and delivery, such Subsidiary shall constitute a
“Guarantor” and a “Pledgor” for all purposes hereunder with the same force and
effect as if originally named as a Guarantor and Pledgor herein. The execution
and delivery of such Joinder Agreement shall not require the consent of any
Pledgor hereunder. The rights and obligations of each Pledgor hereunder shall
remain in full force and effect notwithstanding the addition of any new
Guarantor and Pledgor as a party to this Agreement.

SECTION 3.6. Supplements; Further Assurances. Each Pledgor shall take such
further actions, and execute and/or deliver to the Collateral Agent such
additional financing statements, amendments, assignments, agreements,
supplements, powers and instruments, as is reasonably necessary or appropriate
in order to create, perfect, preserve and protect the security interest in the
Pledged Collateral as provided herein and the rights and interests granted to
the Collateral Agent hereunder, to carry into effect the purposes hereof or
better to assure and confirm the validity, enforceability and priority of the
Collateral Agent’s security interest in the Pledged Collateral or permit the
Collateral Agent to exercise and enforce its rights, powers and remedies
hereunder with respect to any Pledged Collateral, including the filing of
financing statements, continuation statements and other documents (including
this Agreement) under the Uniform Commercial Code (or other similar laws) in
effect in any jurisdiction with respect to the security interest created hereby
and in such offices (including the United States Patent and Trademark Office and
the United States Copyright Office) wherever required by law to perfect,
continue and maintain the validity, enforceability and priority of the security
interest in the Pledged Collateral as provided herein and to preserve the other
rights and interests granted to the

 

-15-

 

 



--------------------------------------------------------------------------------

Collateral Agent hereunder, as against third parties, with respect to the
Pledged Collateral; provided that such amendments, assignments, agreements,
supplements, powers and instruments shall (i) be in customary form and
accompanied by customary ancillary documents (in each case as determined by the
Issuer in its sole discretion), (ii) not cause a default under the Intercreditor
Agreement, (iii) be in compliance with the Indenture and (iv) contain such
provisions regarding the duties, liabilities, obligations, indemnities, benefits
and protections of the Collateral Agent as are reasonably acceptable to the
Collateral Agent. In addition, prior to delivery of such documentation the
Collateral Agent shall have the opportunity to request and receive an Officers’
Certificate as described in Section 2.1(b) hereof. Without limiting the
generality of the foregoing, each Pledgor shall make, execute, endorse,
acknowledge, file or refile and/or deliver to the Collateral Agent from time to
time upon reasonable request by the Collateral Agent such lists, schedules,
descriptions and designations of the Pledged Collateral, copies of warehouse
receipts, receipts in the nature of warehouse receipts, bills of lading,
documents of title, vouchers, invoices, schedules, confirmatory assignments,
supplements, additional security agreements, conveyances, financing statements,
transfer endorsements, powers of attorney, certificates, reports and other
assurances or instruments as the Collateral Agent shall reasonably request. If
an Event of Default has occurred and is continuing, the Collateral Agent may
institute and maintain, in its own name or in the name of any Pledgor, such
suits and proceedings as the Collateral Agent may be advised by counsel shall be
necessary or expedient to prevent any impairment of the security interest in or
the perfection thereof in the Pledged Collateral. All of the foregoing shall be
at the sole cost and expense of the Pledgors.

ARTICLE IV

REPRESENTATIONS, WARRANTIES AND COVENANTS

Each Pledgor represents, warrants and covenants as follows:

SECTION 4.1. Title. Except for the security interest granted to the Collateral
Agent for the benefit of the Secured Parties pursuant to this Agreement and
Permitted Collateral Liens, such Pledgor owns and has rights and, as to Pledged
Collateral acquired by it from time to time after the date hereof, will own and
have rights in each item of Pledged Collateral pledged by it hereunder, free and
clear of any and all Liens or claims of others (other than licenses granted in
the ordinary course of business). In addition, no Liens or claims exist on the
Securities Collateral, other than as permitted by Section 1012 of the Indenture.
Schedules 11(a) through 11(d) of the Perfection Certificate sets for a true,
correct and complete list of all registered and applied for Patents, Trademarks
and Copyrights owned by each such Pledgor and all Intellectual Property Licenses
under which such Pledgor exclusively licenses Copyrights from a third party
(each such Intellectual Property License, an “Exclusive Copyright License”).

SECTION 4.2. Validity of Security Interest. The security interest in and Lien on
the Pledged Collateral granted to the Collateral Agent for the benefit of the
Secured Parties hereunder constitutes (a) a legal and valid security interest in
all the Pledged Collateral securing

 

-16-

 

 



--------------------------------------------------------------------------------

the payment and performance of the Secured Obligations, and (b) subject to the
filings and other actions described in Schedule 6 to the Perfection Certificate
(to the extent required to be listed on the schedules to the Perfection
Certificate as of the date this representation is made or deemed made), and
intellectual property filings with the appropriate Governmental Authority
(including the United States Patent and Trademark Office and the United States
Copyright Office) a perfected security interest in all the Pledged Collateral.
The security interest and Lien granted to the Collateral Agent for the benefit
of the Secured Parties pursuant to this Agreement in and on the Pledged
Collateral will at all times constitute a perfected, continuing security
interest therein, prior to all other Liens on the Pledged Collateral except for
Permitted Collateral Liens.

SECTION 4.3. Defense of Claims; Transferability of Pledged Collateral. Each
Pledgor shall, at its own cost and expense, defend title to the Pledged
Collateral pledged by it hereunder and the security interest therein and Lien
thereon granted to the Collateral Agent and the priority thereof against all
claims and demands of all persons, at its own cost and expense, at any time
claiming any interest therein adverse to the Collateral Agent or any other
Secured Party other than Permitted Collateral Liens. There is no agreement,
order, judgment or decree, and, except as permitted under the Indenture, no
Pledgor shall enter into any agreement or take any other action, that would
restrict the transferability of any of the Pledged Collateral or otherwise
impair or conflict with such Pledgor’s obligations or the rights of the
Collateral Agent hereunder.

SECTION 4.4. Other Financing Statements. It has not filed, nor authorized any
third party to file (nor will it file or authorize), any valid or effective
financing statement (or similar statement, instrument of registration or public
notice under the law of any jurisdiction) covering or purporting to cover any
interest of any kind in the Pledged Collateral, except such as have been filed
in favor of the Collateral Agent pursuant to this Agreement or in favor of any
holder of a Permitted Collateral Lien with respect to such Permitted Collateral
Lien or financing statements or public notices relating to the termination
statements listed on Schedule 8 to the Perfection Certificate. No Pledgor shall
execute or authorize in any public office any financing statement (or similar
statement, instrument of registration or public notice under the law of any
jurisdiction) relating to any Pledged Collateral, except financing statements
and other statements and instruments filed or to be filed in respect of and
covering the security interests granted by such Pledgor to the holder of the
Permitted Collateral Liens.

SECTION 4.5. Pledged Securities. Attached hereto as Schedule 1 is, as of the
Issue Date, a true and correct list of all of the issued and outstanding stock,
partnership interests, limited liability company membership interests or other
equity interests owned by any Pledgor (other than Excluded Assets).

SECTION 4.6. Due Authorization and Issuance. All of the Pledged Securities
existing on the date hereof have been, and to the extent any Pledged Securities
are hereafter issued, such Pledged Securities will be, upon such issuance, duly
authorized, validly issued and fully paid and non-assessable to the extent
applicable. There is no amount or other obligation owing by any Pledgor to any
issuer of the Pledged Securities in exchange for or in connection with the
issuance of the Pledged Securities or any Pledgor’s status as a partner or a
member of any issuer of the Pledged Securities.

 

-17-

 

 



--------------------------------------------------------------------------------

SECTION 4.7. Consents, etc. In the event that the Collateral Agent desires to
exercise any remedies, voting or consensual rights or attorney-in-fact powers
set forth in this Agreement and determines it necessary to obtain any approvals
or consents of any Governmental Authority or any other person therefor, then,
upon the reasonable request of the Collateral Agent, such Pledgor agrees to use
its commercially reasonable efforts to assist and aid the Collateral Agent to
obtain as soon as practicable any necessary approvals or consents for the
exercise of any such remedies, rights and powers.

SECTION 4.8. Pledged Collateral. All information set forth herein, including the
schedules hereto, and all information contained in any documents, schedules and
lists heretofore delivered to any Secured Party, including the Perfection
Certificate and the schedules thereto, in connection with this Agreement, in
each case, relating to the Pledged Collateral, is accurate and complete in all
material respects. The Pledged Collateral described on the schedules to the
Perfection Certificate constitutes all of the property of such type of Pledged
Collateral owned or held by the Pledgors.

SECTION 4.9. Insurance. In the event that the proceeds of any insurance claim
are paid to any Pledgor after the Collateral Agent has exercised its right to
foreclose after an Event of Default, such Net Loss Proceeds shall be held in
trust for the benefit of the Collateral Agent and immediately after receipt
thereof shall be paid to the Collateral Agent for application in accordance with
Section 506 of the Indenture.

SECTION 4.10. Post-Closing Collateral Matters.

(a) The Issuer shall, within ninety (90) days following the Issue Date,
establish in its name, and thereafter maintain at all times until the
indefeasible payment in cash in full of the Secured Obligations, the Collateral
Account with the Collateral Agent.

(b) In the event that any Permitted Additional Pari Passu Obligations are
incurred following the Issue Date, the Pledgors shall notify the Collateral
Agent thereof in writing and take all such action as may be reasonably required
to amend each then existing Mortgage in order to appropriately ensure that such
Permitted Additional Pari Passu Obligations are secured equally and ratably with
the Secured Obligations under the Indenture.

Neither the Collateral Agent nor the Trustee undertakes any responsibility
whatsoever to determine whether any of the foregoing covenants in this
Section 4.10 have been satisfied, and neither shall have any liability
whatsoever arising out of the failure of the Issuer or any of the Pledgors to
satisfy such post-closing requirements.

SECTION 4.11. Notice of Changes. Without limiting the restrictions on mergers
involving the Pledgors contained in the Indenture, if any Pledgor shall effect
any change in (i) its legal name, (ii) the location of its chief executive
office, (iii) its identity or organizational structure, (iv) its organizational
identification number, if any, or (v) its jurisdiction of organization (A) it
shall give the Collateral written notice (in the form of an Officers’
Certificate) thereof within 30 days following such change and (B) it shall take
all action reasonably necessary (including the filing of financing statement
amendments, if applicable) to maintain the perfection and priority of the
security interest of the Collateral Agent for the benefit of the Secured Parties
in the Pledged Collateral, if applicable.

 

-18-

 

 



--------------------------------------------------------------------------------

SECTION 4.12. No Impairment of the Security Interests. No Pledgor shall take any
action, or knowingly or negligently omit to take any action, which action or
omission would have the result of materially impairing the security interest
with respect to the Pledged Collateral.

ARTICLE V

CERTAIN PROVISIONS CONCERNING SECURITIES COLLATERAL

SECTION 5.1. Pledge of Additional Securities Collateral. Each Pledgor shall,
upon obtaining any Pledged Securities of any person, accept the same in trust
for the benefit of the Collateral Agent and promptly (but in any event within
forty-five (45) days after receipt thereof) deliver to the Collateral Agent a
pledge amendment, duly executed by such Pledgor, in substantially the form of
Exhibit 2 hereto (each, a “Pledge Amendment”), and the certificates and other
documents required under Section 3.1 and Section 3.2 hereof in respect of the
additional Pledged Securities which are to be pledged pursuant to this
Agreement, and confirming the attachment of the Lien hereby created on and in
respect of such additional Pledged Securities. Each Pledgor hereby authorizes
the Collateral Agent to attach each Pledge Amendment to this Agreement and
agrees that all Pledged Securities listed on any Pledge Amendment delivered to
the Collateral Agent shall for all purposes hereunder be considered Pledged
Collateral.

SECTION 5.2. Voting Rights; Distributions; etc.

(a) So long as no Event of Default shall have occurred and be continuing:

(i) Each Pledgor shall be entitled to exercise any and all voting and other
consensual rights pertaining to the Securities Collateral or any part thereof
for any purpose not inconsistent with the terms or purposes hereof, the
Indenture or any other document evidencing the Secured Obligations.

(ii) Each Pledgor shall be entitled to receive and retain, and to utilize free
and clear of the Lien hereof, any and all Distributions, but only if and to the
extent made in accordance with the provisions of the Indenture and each
Permitted Additional Pari Passu Agreement; provided, however, that any and all
such Distributions consisting of rights or interests in the form of securities
shall be forthwith delivered to the Collateral Agent to hold as Pledged
Collateral and shall, if received by any Pledgor, be received in trust for the
benefit of the Collateral Agent, be segregated from the other property or funds
of such Pledgor and be promptly (but in any event within forty-five (45) days
after receipt thereof) delivered to the Collateral Agent as Pledged Collateral
in the same form as so received (with any necessary endorsement).

 

-19-

 

 



--------------------------------------------------------------------------------

(b) So long as no Event of Default shall have occurred and be continuing, the
Collateral Agent shall be deemed without further action or formality to have
granted to each Pledgor all necessary consents relating to voting rights and
shall, if necessary, upon written request of any Pledgor and at the sole cost
and expense of the Pledgors, from time to time execute and deliver (or cause to
be executed and delivered) to such Pledgor all such instruments as such Pledgor
may reasonably request in order to permit such Pledgor to exercise the voting
and other rights which it is entitled to exercise pursuant to Section 5.2(a)(i)
hereof and to receive the Distributions which it is authorized to receive and
retain pursuant to Section 5.2(a)(ii) hereof.

(c) Upon the occurrence and during the continuance of any Event of Default,
following one day’s notice by the Collateral Agent (but subject to Section 9.7)
to the Issuer and the Guarantors (provided that with respect to any default
under Section 501(1), 501(2) or 501(6) of the Indenture, such notice shall have
automatically, and without further action, been deemed to have been delivered):

(i) all rights of each Pledgor set forth in such notice to exercise the voting
and other consensual rights it would otherwise be entitled to exercise pursuant
to Section 5.2(a)(i) hereof shall immediately cease, and all such rights shall
thereupon immediately become vested in the Collateral Agent, which shall
thereupon have the sole right to exercise such voting and other consensual; and

(ii) all rights of each Pledgor to receive Distributions which it would
otherwise be authorized to receive and retain pursuant to Section 5.2(a)(ii)
hereof shall immediately cease and all such rights shall thereupon become vested
in the Collateral Agent, which shall thereupon have the sole right to receive
and hold as Pledged Collateral such Distributions; and

(iii) the Collateral Agent may take possession of and sell the Collateral or any
part thereof in accordance with the terms of this Agreement and the other
Security Documents.

(d) Each Pledgor shall, at its sole cost and expense, from time to time execute
and deliver to the Collateral Agent appropriate instruments as the Collateral
Agent may request in order to permit the Collateral Agent to exercise the voting
and other rights which it may be entitled to exercise pursuant to
Section 5.2(c)(i) hereof and to receive all Distributions which it may be
entitled to receive under Section 5.2(c)(ii) hereof.

(e) All Distributions which are received by any Pledgor contrary to the
provisions of Section 5.2(a)(ii) hereof shall be received in trust for the
benefit of the Collateral Agent, shall be segregated from other funds of such
Pledgor and shall immediately be paid over to the Collateral Agent as Pledged
Collateral in the same form as so received (with any necessary endorsement).

 

-20-

 

 



--------------------------------------------------------------------------------

SECTION 5.3. Defaults, etc.. Each Pledgor hereby represents and warrants that
(i) such Pledgor is not in default in the payment of any portion of any
mandatory capital contribution, if any, required to be made under any agreement
to which such Pledgor is a party relating to the Pledged Securities pledged by
it, and such Pledgor is not in violation of any other provisions of any such
agreement to which such Pledgor is a party, or otherwise in default or violation
thereunder, (ii) no Securities Collateral pledged by such Pledgor is subject to
any defense, offset or counterclaim, nor have any of the foregoing been asserted
or alleged against such Pledgor by any person with respect thereto, and (iii) as
of the date hereof, there are no certificates, instruments, documents or other
writings (other than the Organizational Documents and certificates representing
such Pledged Securities that have been delivered to the Collateral Agent) which
evidence any Pledged Securities of such Pledgor.

SECTION 5.4. Certain Agreements of Pledgors As Holders of Equity Interests. In
the case of each Pledgor which is a partner, shareholder or member, as the case
may be, in a partnership, limited liability company or other entity, such
Pledgor hereby consents to the extent required by the applicable Organizational
Document to the pledge by each other Pledgor, pursuant to the terms hereof, of
the Pledged Securities in such partnership, limited liability company or other
entity and, upon the occurrence and during the continuance of an Event of
Default, to the transfer of such Pledged Securities to the Collateral Agent or
its nominee and to the substitution of the Collateral Agent or its nominee as a
substituted partner, shareholder or member in such partnership, limited
liability company or other entity with all the rights, powers and duties of a
general partner, limited partner, shareholder or member, as the case may be.

ARTICLE VI

CERTAIN PROVISIONS CONCERNING INTELLECTUAL

PROPERTY COLLATERAL

SECTION 6.1. Grant of Intellectual Property License. For the purpose of enabling
the Collateral Agent, during the continuance of an Event of Default, to exercise
rights and remedies under Article IX hereof at such time as the Collateral Agent
shall be lawfully entitled to exercise such rights and remedies, and for no
other purpose, each Pledgor hereby grants to the Collateral Agent, an
irrevocable, non-exclusive, worldwide, royalty-free (and free of any other
obligation or payment) license to use, assign, license or sublicense any of the
Intellectual Property Collateral now owned, licensed or hereafter acquired by
such Pledgor, wherever the same may be located, subject in the case of
Trademarks to reasonably sufficient rights to quality control and inspection in
favor of such Pledgor to avoid the risk of invalidation of its Trademarks. Such
license shall include access to all media in which any of the licensed items may
be recorded or stored and to all computer programs used for the compilation or
printout hereof.

SECTION 6.2. Protection of Collateral Agent’s Security. On a continuing basis,
each Pledgor shall, at its sole cost and expense, (i) promptly following its
becoming aware thereof, notify the Collateral Agent of any adverse determination
in any proceeding or the institution

 

-21-

 

 



--------------------------------------------------------------------------------

of any proceeding in any federal, state or local court or administrative body or
in the United States Patent and Trademark Office or the United States Copyright
Office regarding any material Intellectual Property Collateral, such Pledgor’s
right to register such material Intellectual Property Collateral or its right to
keep and maintain such registration and prosecute applications in full force and
effect (excluding, in each case, typical communications in the ordinary course
of prosecution, such as office actions and the like), (ii) consistent with
commercially reasonable business judgment, maintain, protect and enforce all
material Intellectual Property Collateral as presently used and operated,
(iii) not permit to lapse or become abandoned any material Intellectual Property
Collateral, and not settle or compromise any pending or future litigation or
administrative proceeding with respect to any such material Intellectual
Property Collateral, in either case except as shall be consistent with
commercially reasonable business judgment, (iv) upon such Pledgor obtaining
knowledge thereof, promptly notify the Collateral Agent in writing of any event
which may be reasonably expected to materially and adversely affect the value or
utility of any material Intellectual Property Collateral to such Pledgor or the
Collateral Agent’s Lien on and security interest therein, including a levy or
threat of levy or any legal process against any material Intellectual Property
Collateral, (v) not license any Intellectual Property Collateral, or otherwise
disclose any confidential Technology or source code, other than licenses or
under nondisclosure agreements (as applicable) entered into by such Pledgor in,
or incidental to, the ordinary course of business, (vi) amend or permit the
amendment of any of the licenses in a manner that materially and adversely
affects the right to receive payments thereunder, or in any manner that would
materially impair the value of any Intellectual Property Collateral to such
Pledgor or the Collateral Agent’s Lien on and security interest therein, in each
case, except as shall be consistent with commercially reasonable business
judgment, (vii) diligently keep adequate records respecting all Intellectual
Property Collateral and (viii) furnish to the Collateral Agent from time to time
upon the Collateral Agent’s request therefor reasonably detailed statements and
amended schedules further identifying and describing the Intellectual Property
Collateral and such other materials evidencing or reports pertaining to any
Intellectual Property Collateral as the Collateral Agent may from time to time
request.

SECTION 6.3. After-Acquired Property. If any Pledgor shall at any time after the
date hereof (i) obtain any rights to any additional Intellectual Property
Collateral or (ii) become entitled to the benefit of any additional Intellectual
Property Collateral or any renewal or extension thereof, including any reissue,
division, continuation, or continuation-in-part of any Intellectual Property
Collateral, or any improvement on any Intellectual Property Collateral, or if
any intent-to use trademark application is no longer subject to clause (k) of
the definition of Excluded Assets, the provisions hereof shall automatically
apply thereto and any such item enumerated in the preceding clause (i) or
(ii) shall automatically constitute Intellectual Property Collateral as if such
would have constituted Intellectual Property Collateral at the time of execution
hereof and be subject to the Lien and security interest created by this
Agreement without further action by any party. Each Pledgor shall concurrently
with the delivery of financial statements under Section 1009(a)(1) of the
Indenture provide to the Collateral Agent written notice of any newly filed or
acquired Patent, Trademark, Copyright, or Exclusive Copyright License and
confirm the attachment of the Lien and security interest created by this
Agreement to any rights described in clauses (i) and (ii) above by execution of
an instrument which shall contain such provisions

 

-22-

 

 



--------------------------------------------------------------------------------

regarding the duties, liabilities, obligations, indemnities, benefits and
protections of the Collateral Agent as are reasonably acceptable to it and shall
promptly file and record with the United States Patent and Trademark Office or
United States Copyright Office, as applicable, such instrument as shall be
reasonably necessary to create, preserve, protect or perfect the Collateral
Agent’s security interest in such Intellectual Property Collateral. Further,
each Pledgor agrees to modify this Agreement by amending Schedules 11(a) and
11(b) to the Perfection Certificate to include any Intellectual Property
Collateral of such Pledgor acquired or arising after the date hereof.

SECTION 6.4. Litigation. Unless there shall occur and be continuing any Event of
Default (subject to Section 9.7), each Pledgor shall have the right to commence
and prosecute in its own name, as the party in interest, for its own benefit and
at the sole cost and expense of the Pledgors, such applications for protection
of the Intellectual Property Collateral and suits, proceedings or other actions
to prevent the infringement, counterfeiting, unfair competition, dilution,
diminution in value or other damage as are necessary to protect the Intellectual
Property Collateral. Upon the occurrence and during the continuance of any Event
of Default (subject to Section 9.7), the Collateral Agent shall have the right
but shall in no way be obligated to file applications for protection of the
Intellectual Property Collateral and/or bring suit in the name of any Pledgor,
the Collateral Agent or the Secured Parties to enforce the Intellectual Property
Collateral and any license thereunder. In the event of such suit, each Pledgor
shall, at the reasonable request of the Collateral Agent, do any and all lawful
acts and execute any and all documents reasonably requested by the Collateral
Agent in aid of such enforcement and the Pledgors shall promptly reimburse and
indemnify the Collateral Agent for all costs and expenses incurred by the
Collateral Agent in the exercise of its rights under this Section 6.4 in
accordance with Section 607 of the Indenture. In the event that the Collateral
Agent shall elect not to bring such suit to enforce the Intellectual Property
Collateral, each Pledgor agrees, at the reasonable request of the Collateral
Agent, to take all commercially reasonable actions necessary, whether by suit,
proceeding or other action, to prevent the infringement, counterfeiting, unfair
competition, dilution, diminution in value of or other damage to any of the
Intellectual Property Collateral by any person.

ARTICLE VII

[RESERVED]

ARTICLE VIII

TRANSFERS

SECTION 8.1. Transfers of Pledged Collateral. No Pledgor shall sell, convey,
assign or otherwise dispose of, or grant any option with respect to, any of the
Pledged Collateral pledged by it hereunder except as not prohibited by the
Indenture.

 

-23-

 

 



--------------------------------------------------------------------------------

ARTICLE IX

REMEDIES

SECTION 9.1. Remedies.

(a) Upon the occurrence and during the continuance of any Event of Default
(subject to Section 9.7), the Collateral Agent may, but shall not be obligated
to, from time to time exercise in respect of the Pledged Collateral, in addition
to the other rights and remedies provided for herein or otherwise available to
it, the following remedies:

(i) Personally, or by agents or attorneys, immediately take possession of the
Pledged Collateral or any part thereof, from any Pledgor or any other person who
then has possession of any part thereof with or without notice or process of
law, and for that purpose may enter upon any Pledgor’s premises where any of the
Pledged Collateral is located, remove such Pledged Collateral, remain present at
such premises to receive copies of all communications and remittances relating
to the Pledged Collateral and use in connection with such removal and possession
any and all services, supplies, aids and other facilities of any Pledgor;

(ii) Demand, sue for, collect or receive any money or property at any time
payable or receivable in respect of the Pledged Collateral including instructing
the obligor or obligors on any agreement, instrument or other obligation
constituting part of the Pledged Collateral to make any payment required by the
terms of such agreement, instrument or other obligation directly to the
Collateral Agent, and in connection with any of the foregoing, compromise,
settle, extend the time for payment and make other modifications with respect
thereto; provided, however, that in the event that any such payments are made
directly to any Pledgor, prior to receipt by any such obligor of such
instruction, such Pledgor shall segregate all amounts received pursuant thereto
in trust for the benefit of the Collateral Agent and shall promptly (but in no
event later than one (1) Business Day after receipt thereof) pay such amounts to
the Collateral Agent;

(iii) Sell, assign, grant a license to use or otherwise liquidate, or direct any
Pledgor to sell, assign, grant a license to use or otherwise liquidate, any and
all investments made in whole or in part with the Pledged Collateral or any part
thereof, and take possession of the proceeds of any such sale, assignment,
license or liquidation;

(iv) Take possession of the Pledged Collateral or any part thereof, by directing
any Pledgor in writing to deliver the same to the Collateral Agent at any place
or places so designated by the Collateral Agent, in which event such Pledgor
shall at its own expense: (A) forthwith cause the same to be moved to the place
or places designated by the Collateral Agent and therewith delivered to the
Collateral Agent, (B) store and keep any Pledged Collateral so delivered to the
Collateral Agent at such place or places pending further action by the
Collateral Agent and (C) while the Pledged Collateral shall be so stored and
kept, provide such security and maintenance services as shall be necessary to

 

-24-

 

 



--------------------------------------------------------------------------------

protect the same and to preserve and maintain them in good condition. Each
Pledgor’s obligation to deliver the Pledged Collateral as contemplated in this
Section 9.1(iv) is of the essence hereof. Upon application to a court of equity
having jurisdiction, the Collateral Agent shall be entitled to a decree
requiring specific performance by any Pledgor of such obligation;

(v) Withdraw all moneys, instruments, securities and other property in any bank,
financial securities, deposit or other account of any Pledgor constituting
Pledged Collateral for application to the Secured Obligations as provided in
Article X hereof;

(vi) Retain and apply the Distributions to the Secured Obligations as provided
in Article X hereof;

(vii) Exercise any and all rights as beneficial and legal owner of the Pledged
Collateral, including perfecting assignment of and exercising any and all
voting, consensual and other rights and powers with respect to any Pledged
Collateral; and

(viii) Exercise all the rights and remedies of a secured party available under
the UCC, and the Collateral Agent may also in its sole discretion, without
notice except as specified in Section 9.2 hereof, sell, assign or grant a
license to use the Pledged Collateral or any part thereof in one or more parcels
at public or private sale, at any exchange, broker’s board or at any of the
Collateral Agent’s offices or elsewhere, for cash, on credit or for future
delivery, and at such price or prices and upon such other terms as are
commercially reasonable. The Collateral Agent or any other Secured Party or any
of their respective Affiliates may be the purchaser, licensee, assignee or
recipient of the Pledged Collateral or any part thereof at any such sale and
shall be entitled, for the purpose of bidding and making settlement or payment
of the purchase price for all or any portion of the Pledged Collateral sold,
assigned or licensed at such sale, to use and apply any of the Secured
Obligations owed to such person as a credit on account of the purchase price of
the Pledged Collateral or any part thereof payable by such person at such sale.
Each purchaser, assignee, licensee or recipient at any such sale shall acquire
the property sold, assigned or licensed absolutely free from any claim or right
on the part of any Pledgor, and each Pledgor hereby waives, to the fullest
extent permitted by law, all rights of redemption, stay and/or appraisal which
it now has or may at any time in the future have under any rule of law or
statute now existing or hereafter enacted. The Collateral Agent shall not be
obligated to make any sale of the Pledged Collateral or any part thereof
regardless of notice of sale having been given. The Collateral Agent may adjourn
any public or private sale from time to time by announcement at the time and
place fixed therefor, and such sale may, without further notice, be made at the
time and place to which it was so adjourned. Each Pledgor hereby waives, to the
fullest extent permitted by law, any claims against the Collateral Agent arising
by reason of the fact that the price at which the Pledged Collateral or any part
thereof may have been sold, assigned or licensed at such a private sale was less
than the price which might have been obtained at a public sale, even if the
Collateral Agent accepts the first offer received and does not offer such
Pledged Collateral to more than one offeree.

 

-25-

 

 



--------------------------------------------------------------------------------

SECTION 9.2. Notice of Sale. Each Pledgor acknowledges and agrees that, to the
extent notice of sale or other disposition of the Pledged Collateral or any part
thereof shall be required by law, ten (10) days’ prior notice to such Pledgor of
the time and place of any public sale or of the time after which any private
sale or other intended disposition is to take place shall be commercially
reasonable notification of such matters. No notification need be given to any
Pledgor if it has signed, after the occurrence of an Event of Default, a
statement renouncing or modifying any right to notification of sale or other
intended disposition.

SECTION 9.3. Waiver of Notice and Claims. Each Pledgor hereby waives, to the
fullest extent permitted by applicable law, notice or judicial hearing in
connection with the Collateral Agent’s taking possession or the Collateral
Agent’s disposition of the Pledged Collateral or any part thereof, including any
and all prior notice and hearing for any prejudgment remedy or remedies and any
such right which such Pledgor would otherwise have under law, and each Pledgor
hereby further waives, to the fullest extent permitted by applicable law:
(i) all damages occasioned by such taking of possession, (ii) all other
requirements as to the time, place and terms of sale or other requirements with
respect to the enforcement of the Collateral Agent’s rights hereunder and
(iii) all rights of redemption, appraisal, valuation, stay, extension or
moratorium now or hereafter in force under any applicable law. The Collateral
Agent shall not be liable for any incorrect or improper payment made pursuant to
this Article IX in the absence of gross negligence or willful misconduct on the
part of the Collateral Agent. Any sale of, or the grant of options to purchase,
or any other realization upon, any Pledged Collateral shall operate to divest
all right, title, interest, claim and demand, either at law or in equity, of the
applicable Pledgor therein and thereto, and shall be a perpetual bar both at law
and in equity against such Pledgor and against any and all persons claiming or
attempting to claim the Pledged Collateral so sold, optioned or realized upon,
or any part thereof, from, through or under such Pledgor.

SECTION 9.4. Certain Sales of Pledged Collateral.

(a) Each Pledgor recognizes that, by reason of certain prohibitions contained in
law, rules, regulations or orders of any Governmental Authority, the Collateral
Agent may be compelled, with respect to any sale of all or any part of the
Pledged Collateral, to limit purchasers to those who meet the requirements of
such Governmental Authority. Each Pledgor acknowledges that any such sales may
be at prices and on terms less favorable to the Collateral Agent than those
obtainable through a public sale without such restrictions, and, notwithstanding
such circumstances, agrees that any such restricted sale shall be deemed to have
been made in a commercially reasonable manner and that, except as may be
required by applicable law, the Collateral Agent shall have no obligation to
engage in public sales.

(b) Each Pledgor recognizes that, by reason of certain prohibitions contained in
the Securities Act, and applicable state securities laws, the Collateral Agent
may be compelled, with respect to any sale of all or any part of the Securities
Collateral, to limit purchasers to persons who will agree, among other things,
to acquire such Securities Collateral or Investment Property for their own
account, for investment and not with a view to the distribution or resale
thereof. Each Pledgor acknowledges that any such private sales may be at prices
and on terms less favorable to the Collateral Agent than those obtainable
through a public sale without

 

-26-

 

 



--------------------------------------------------------------------------------

such restrictions (including a public offering made pursuant to a registration
statement under the Securities Act), and, notwithstanding such circumstances,
agrees that any such private sale shall be deemed to have been made in a
commercially reasonable manner and that the Collateral Agent shall have no
obligation to engage in public sales and no obligation to delay the sale of any
Securities Collateral for the period of time necessary to permit the issuer
thereof to register it for a form of public sale requiring registration under
the Securities Act or under applicable state securities laws, even if such
issuer would agree to do so.

(c) Notwithstanding the foregoing, each Pledgor shall, upon the occurrence and
during the continuance of any Event of Default, at the reasonable request of the
Collateral Agent, for the benefit of the Collateral Agent, cause any
registration, qualification under or compliance with any Federal or state
securities law or laws to be effected with respect to all or any part of the
Securities Collateral as soon as practicable and at the sole cost and expense of
the Pledgors. Each Pledgor will use its commercially reasonable efforts to cause
such registration to be effected (and be kept effective) and will use its
commercially reasonable efforts to cause such qualification and compliance to be
effected (and be kept effective) as may be so requested and as would permit or
facilitate the sale and distribution of such Securities Collateral including
registration under the Securities Act (or any similar statute then in effect),
appropriate qualifications under applicable blue sky or other state securities
laws and appropriate compliance with all other requirements of any Governmental
Authority. Each Pledgor shall use its commercially reasonable efforts to cause
the Collateral Agent to be kept advised in writing as to the progress of each
such registration, qualification or compliance and as to the completion thereof,
shall furnish to the Collateral Agent such number of prospectuses, offering
circulars or other documents incident thereto as the Collateral Agent from time
to time may request, and shall indemnify and shall cause the issuer of the
Securities Collateral to indemnify the Collateral Agent and all others
participating in the distribution of such Securities Collateral against all
claims, losses, damages and liabilities caused by any untrue statement (or
alleged untrue statement) of a material fact contained therein (or in any
related registration statement, notification or the like) or by any omission (or
alleged omission) to state therein (or in any related registration statement,
notification or the like) a material fact required to be stated therein or
necessary to make the statements therein not misleading.

(d) If the Collateral Agent determines to exercise its right to sell any or all
of the Securities Collateral, upon written request, the applicable Pledgor shall
determine and inform the Collateral Agent of the number of securities included
in the Securities Collateral which may be sold by the Collateral Agent as exempt
transactions under the Securities Act and the rules of the Securities and
Exchange Commission thereunder, as the same are from time to time in effect.

(e) Each Pledgor further agrees that a breach of any of the covenants contained
in this Section 9.4 will cause irreparable injury to the Collateral Agent and
the other Secured Parties, that the Collateral Agent and the other Secured
Parties have no adequate remedy at law in respect of such breach and, as a
consequence, that each and every covenant contained in this Section 9.4 shall be
specifically enforceable against such Pledgor, and such Pledgor hereby waives
and agrees not to assert any defenses against an action for specific performance
of such covenants except for a defense that no Event of Default has occurred and
is continuing.

 

-27-

 

 



--------------------------------------------------------------------------------

SECTION 9.5. No Waiver; Cumulative Remedies.

(a) No failure on the part of the Collateral Agent to exercise, no course of
dealing with respect to, and no delay on the part of the Collateral Agent in
exercising, any right, power or remedy hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise of any such right, power,
privilege or remedy hereunder preclude any other or further exercise thereof or
the exercise of any other right, power, privilege or remedy; nor shall the
Collateral Agent be required to look first to, enforce or exhaust any other
security, collateral or guaranties. All rights and remedies herein provided are
cumulative and are not exclusive of any rights or remedies provided by law or
otherwise available.

(b) In the event that the Collateral Agent shall have instituted any proceeding
to enforce any right, power, privilege or remedy under this Agreement or any
other Security Document by foreclosure, sale, entry or otherwise, and such
proceeding shall have been discontinued or abandoned for any reason or shall
have been determined adversely to the Collateral Agent, then and in every such
case, the Pledgors, the Collateral Agent and each other Secured Party shall be
restored to their respective former positions and rights hereunder with respect
to the Pledged Collateral, and all rights, remedies, privileges and powers of
the Collateral Agent and the other Secured Parties shall continue as if no such
proceeding had been instituted.

SECTION 9.6. Certain Additional Actions Regarding Intellectual Property. If any
Event of Default shall have occurred and be continuing (but subject to
Section 9.7), upon the written demand of the Collateral Agent, each Pledgor
shall execute and deliver to the Collateral Agent an assignment or assignments
of the registered and applied for Intellectual Property Collateral and such
other documents as are necessary or appropriate to carry out the intent and
purposes hereof. Within five (5) Business Days of written notice thereafter from
the Collateral Agent, each Pledgor shall make available to the Collateral Agent,
to the extent within such Pledgor’s power and authority, such personnel in such
Pledgor’s employ on the date of the Event of Default as the Collateral Agent may
reasonably designate to permit such Pledgor to continue, directly or indirectly,
to produce, advertise and sell the products and services sold by such Pledgor
under the Intellectual Property Collateral, and such persons shall be available
to perform their prior functions on the Collateral Agent’s behalf.

SECTION 9.7. Actions of Collateral Agent. The Secured Parties holding at least
30% in principal amount of the Secured Obligations outstanding at such time,
voting as a single class, shall direct the Collateral Agent in exercising any
right, power, discretionary duty or other remedy available to the Collateral
Agent under this Agreement or any Security Document and the other Secured
Parties shall not have a right to take any actions with respect to the
Collateral; provided that if the Collateral Agent receives conflicting
instructions from more than one group of Secured Parties holding at least 30% in
principal amount of the Secured Obligations outstanding at such time, then the
instructions from the group representing the largest outstanding principal
amount at such time shall control. If the Collateral Agent shall not have
received appropriate instruction within 10 days of a request therefor from the
applicable Secured Parties (or such shorter period as reasonably may be
specified in such notice or as may be necessary under the circumstances) it may,
but shall be under no duty to, take or refrain from taking such action as it
shall deem to be in the best interests of the Secured Parties and the Collateral
Agent shall have no liability to any Person for such action or inaction.

 

-28-

 

 



--------------------------------------------------------------------------------

For the avoidance of doubt, any such direction shall be subject to clauses
(1) and (2) of Section 512 of the Indenture.

ARTICLE X

APPLICATION OF PROCEEDS

SECTION 10.1. Application of Proceeds.

(a) The proceeds received by the Collateral Agent in respect of any sale of,
collection from or other realization upon all or any part of the Collateral
(including, without limitation, with respect to any Pledged Collateral or any
Mortgaged Property) or Mortgaged Property pursuant to the exercise by the
Collateral Agent of its remedies shall be applied, together with any other sums
then held by the Collateral Agent pursuant to this Agreement or any other
Security Document or in the Collateral Account, against the Secured Obligations
as follows:

(i) first, to pay incurred and unpaid out-of-pocket fees, costs and expenses,
penalties of and/or indemnification owed to the Collateral Agent and the Trustee
under this Agreement, the Indenture or any other Security Documents;

(ii) second, to pay incurred and unpaid out-of-pocket fees, costs and expenses,
penalties of and/or indemnification owed to any Additional Pari Passu Agent with
respect to any Permitted Additional Pari Passu Obligations under any Additional
Pari Passu Debt Documents (such payments to be applied on a pro rata basis
amongst such Additional Pari Passu Agents);

(iii) third, to the extent proceeds remain after the application pursuant to the
preceding clause, pro rata (based on the respective amounts of Secured
Obligations described in subclauses (x) and (y) below) to (x) the Trustee, based
on the amount of Secured Obligations then outstanding under the Indenture and
the Notes, for application as provided in the Indenture and (y) each Additional
Pari Passu Agent based on the amount of Secured Obligations then outstanding
under the Additional Pari Passu Agreement pursuant to which it is acting as
such, for application as provided in such Additional Pari Passu Agreement; and

(iv) fourth, any balance remaining after the Secured Obligations then due and
owing shall have been paid in full shall be paid over to the Pledgors or to
whomsoever may be lawfully entitled to receive the same, provided that if the
Collateral Agent decides, in its sole discretion, that it cannot determine who
is entitled to receive said proceeds, it may file a motion, with any court of
competent jurisdiction, to interplead such proceeds, such proceeds to be reduced
by the fees, costs and expenses of the Collateral Agent attributable to such
motion.

 

-29-

 

 



--------------------------------------------------------------------------------

(b) In making the determination and allocations required by this Section 10.1,
the Collateral Agent may conclusively rely upon information supplied by the
Trustee and the applicable Additional Pari Passu Agent as to the fees, costs,
expenses, penalties and/or indemnification owed to Trustee and to any Additional
Pari Passu Agent and by the Trustee as to amounts of unpaid principal and
interest and other amounts outstanding with respect to the Secured Obligations
outstanding under the Indenture and by the Additional Pari Passu Agent as to
such Permitted Additional Pari Passu Obligations. The Collateral Agent shall
have no liability to any of the Secured Parties for actions taken in reliance on
such information.

(c) If, despite the provisions of this Agreement, any Secured Party shall
receive any payment or other recovery in excess of its portion of payments on
account of the Secured Obligations to which it is then entitled in accordance
with this Agreement, such Secured Party shall hold such payment or other
recovery in trust for the benefit of all Secured Parties hereunder for
distribution in accordance with this Section 10.1.

ARTICLE XI

MISCELLANEOUS

SECTION 11.1. Concerning Collateral Agent.

(a) The Collateral Agent has been appointed as collateral agent pursuant to the
Indenture. The actions of the Collateral Agent hereunder are subject to the
provisions of the Indenture. The Collateral Agent shall have the right hereunder
to make demands, to give notices, to exercise or refrain from exercising any
rights, and to take or refrain from taking action (including the release or
substitution of the Pledged Collateral), in accordance with this Agreement, and
the Indenture. The Collateral Agent may employ agents and attorneys-in-fact in
connection herewith and shall not be liable for the negligence or misconduct of
any such agents or attorneys-in-fact selected by it in good faith. The
Collateral Agent may resign in the manner provided in the Indenture. A successor
Collateral Agent may be appointed in the manner provided in the Indenture and,
as applicable, in the manner provided in each Additional Pari Passu Agreement.
Upon the acceptance of any appointment as the Collateral Agent by a successor
Collateral Agent, that successor Collateral Agent shall thereupon succeed to and
become vested with all the rights, powers, privileges and duties of the retiring
Collateral Agent under this Agreement, and the retiring Collateral Agent shall
thereupon be discharged from its duties and obligations under this Agreement.
After any retiring Collateral Agent’s resignation, the provisions hereof shall
inure to its benefit as to any actions taken or omitted to be taken by it under
this Agreement while it was the Collateral Agent.

 

-30-

 

 



--------------------------------------------------------------------------------

(b) The Collateral Agent shall be deemed to have exercised reasonable care in
the custody and preservation of the Pledged Collateral in its possession if such
Pledged Collateral is accorded treatment substantially equivalent to that which
the Collateral Agent, in its individual capacity, accords its own property
consisting of similar instruments or interests, it being understood that neither
the Collateral Agent nor any of the Secured Parties shall have responsibility
for (i) ascertaining or taking action with respect to calls, conversions,
exchanges, maturities, tenders or other matters relating to any Securities
Collateral, whether or not the Collateral Agent or any other Secured Party has
or is deemed to have knowledge of such matters or (ii) taking any necessary
steps to preserve rights against any person with respect to any Pledged
Collateral.

(c) The Collateral Agent shall be entitled to conclusively rely upon any written
notice, statement, certificate, order or other document or any telephone message
believed by it to be genuine and correct and to have been signed, sent or made
by the proper person, and, with respect to all matters pertaining to this
Agreement and its duties hereunder, upon advice of counsel selected by it.

(d) If any item of Pledged Collateral also constitutes collateral granted to the
Collateral Agent under any other deed of trust, mortgage, security agreement,
pledge or instrument of any type, in the event of any conflict between the
provisions hereof and the provisions of such other deed of trust, mortgage,
security agreement, pledge or instrument of any type in respect of such
collateral, the Collateral Agent, in its sole discretion, may select which
provision or provisions shall control.

(e) Anything herein contained to the contrary notwithstanding, (i) each Pledgor
shall remain liable under this Agreement and under each of the underlying
contracts to which such Pledgor is a party described herein to perform all of
its duties and obligations thereunder to the same extent as if this Agreement
had not been executed, (ii) the exercise by the Collateral Agent or the Holders
of any of their rights, remedies or powers hereunder shall not release any
Pledgor from any of its duties or obligations under this Agreement or such
underlying contracts described herein and (iii) neither the Trustee or the
Collateral Agent shall have any obligation or liability under such underlying
contracts by reason of or arising out of this Agreement, nor shall the Holders,
the Trustee or the Collateral Agent be obligated to perform any of the
obligations or duties of any of the Pledgors hereunder or any of the contracts
described herein.

(f) The Collateral Agent shall not be responsible for the existence, genuineness
or value of any of the Collateral or for the validity, perfection, priority or
enforceability of the Liens in any of the Collateral, whether impaired by
operation of law or by reason of any of any action or omission to act on its
part hereunder, except to the extent such action or omission constitutes gross
negligence or willful misconduct on the part of the Collateral Agent. Nor shall
the Collateral Agent be responsible for the validity or sufficiency of the
Collateral or any agreement or assignment contained therein, for the validity of
the title of the Pledgors to the Collateral, for insuring the Collateral or for
the payment of taxes, charges, assessments or Liens upon the Collateral or
otherwise as to the maintenance of the Collateral.

 

-31-

 

 



--------------------------------------------------------------------------------

(g) In acting under and by virtue of this Agreement, the Collateral Agent shall
have all of the rights, protections and immunities granted to the Collateral
Agent and the Trustee under the Indenture (including, but not limited to, the
right to be indemnified under Section 607 of the Indenture), and all such
rights, protections and immunities are incorporated by reference herein, mutatis
mutandis.

SECTION 11.2. Collateral Agent May Perform; Collateral Agent Appointed
Attorney-in-Fact. If any Pledgor shall fail to perform any covenants contained
in this Agreement during the continuance of any Event of Default (subject to
Section 9.7) (including such Pledgor’s covenants to (i) pay the premiums in
respect of all required insurance policies hereunder, (ii) pay and discharge any
taxes, assessments and special assessments, levies, fees and governmental
charges imposed upon or assessed against, and landlords’, carriers’, mechanics’,
workmen’s, repairmen’s, laborers’, materialmen’s, suppliers’ and warehousemen’s
Liens and other claims arising by operation of law against, all or any portion
of the Pledged Collateral, (iii) make repairs, (iv) discharge Liens or (v) pay
or perform any obligations of such Pledgor under any Pledged Collateral), the
Collateral Agent may (but shall not be obligated to and shall have no liability
to such Pledgor or any third party for failure to so do or take action) do the
same or cause it to be done, and may expend funds for such purpose; provided,
however, that the Collateral Agent shall in no event be bound to inquire into
the validity of any tax, Lien, imposition or other obligation which such Pledgor
fails to pay or perform as and when required hereby and which such Pledgor does
not contest in accordance with the provisions of the Indenture. Any and all
amounts so expended by the Collateral Agent shall be paid by the Pledgors in
accordance with the provisions of Section 606 of the Indenture. Neither the
provisions of this Section 11.2 nor any action taken by the Collateral Agent
pursuant to the provisions of this Section 11.2 shall prevent any such failure
to observe any covenant contained in this Agreement from constituting an Event
of Default. Each Pledgor hereby appoints the Collateral Agent its
attorney-in-fact, with full power and authority in the place and stead of such
Pledgor and in the name of such Pledgor, or otherwise, from time to time in the
Collateral Agent’s discretion to take any action and to execute any instrument
consistent with the terms of the Indenture, this Agreement and the other
Security Documents which the Collateral Agent may deem necessary or advisable to
accomplish the purposes hereof (but the Collateral Agent shall not be obligated
to and shall have no liability to such Pledgor or any third party for failure to
so do or take action). The foregoing grant of authority is a power of attorney
coupled with an interest and such appointment shall be irrevocable for the term
hereof. Each Pledgor hereby ratifies all that such attorney shall lawfully do or
cause to be done by virtue hereof.

SECTION 11.3. Continuing Security Interest; Assignment. This Agreement shall
create a continuing security interest in the Pledged Collateral and shall (i) be
binding upon the Pledgors, their respective successors and assigns and
(ii) inure, together with the rights and remedies of the Collateral Agent
hereunder, to the benefit of the Collateral Agent and the other Secured Parties
and each of their respective successors, transferees and assigns. No other
persons (including any other creditor of any Pledgor) shall have any interest
herein or any right or benefit with respect hereto. Without limiting the
generality of the foregoing clause (ii), any Secured Party may assign or
otherwise transfer any indebtedness held by it secured by this Agreement to any
other person, and such other person shall thereupon become vested with all the
benefits

 

-32-

 

 



--------------------------------------------------------------------------------

in respect thereof granted to such Secured Party, herein or otherwise, subject
however, to the provisions of the Indenture. Each of the Pledgors agrees that
its obligations hereunder and the security interest created hereunder shall
continue to be effective or be reinstated, as applicable, if at any time
payment, or any part thereof, of all or any part of the Secured Obligations is
rescinded or must otherwise be restored by the Secured Party upon the bankruptcy
or reorganization of any Pledgor or otherwise.

SECTION 11.4. Termination; Release.

(a) When all the Secured Obligations have been paid in full, this Agreement
shall terminate and the Pledged Collateral shall be automatically and without
further action released from the Liens in favor of the Collateral Agent and the
other Secured Parties created hereby, and all obligations (other than those
expressly stated to survive such termination) of each Pledgor to the Collateral
Agent or any other Secured Party hereunder shall terminate, all without delivery
of any instrument or performance of any act by any party. At the sole expense of
any Pledgor following any such termination, the Collateral Agent shall deliver
such documents as such Pledgor shall reasonably request to evidence such release
and termination.

(b) If any of the Collateral shall be sold, transferred or otherwise disposed of
by any Pledgor in a sale, transfer or other disposition permitted by the
Indenture and each Additional Pari Passu Agreement, other than with respect to a
sale, transfer or other disposition to another Pledgor, then such Collateral
shall be automatically and without further action released from the security
interests created by this Agreement. If a Pledgor is disposed of pursuant to a
transaction permitted by the Indenture and each Additional Pari Passu Agreement
or is otherwise released from its guarantee pursuant to (and to the extent
permitted by) the Indenture and each Additional Pari Passu Agreement, such
Pledgor shall be automatically and without further action released from its
obligations under this Agreement. In either case, the Collateral Agent, at the
request and sole expense of such Pledgor, shall execute and deliver to such
Pledgor all releases or other documents reasonably necessary or desirable for
the termination and release of the Liens created hereby on Collateral of such
Pledgor, or such Pledgor, as applicable, subject to, if reasonably requested by
the Collateral Agent, the Collateral Agent’s receipt of an Officer’s Certificate
from the Issuer stating that such transaction is in compliance with the
Indenture and each Additional Pari Passu Agreement.

(c) The Liens securing the Secured Obligations in respect of the Notes will be
released, in whole or in part, as provided in Section 1504 of the Indenture.

(d) The Liens securing Permitted Additional Pari Passu Obligations of any series
will be released, in whole or in part, as provided in Additional Pari Passu
Agreement governing such obligations.

SECTION 11.5. Modification in Writing. No amendment, modification, supplement,
termination or waiver of or to any provision hereof, nor consent to any
departure by any Pledgor therefrom, shall be effective unless the same shall be
made in accordance with the terms of the Indenture and each Additional Pari
Passu Debt Document and unless in writing and signed

 

-33-

 

 



--------------------------------------------------------------------------------

by each of the parties hereto, without requirement of compliance with
Section 9.7 hereof. The Collateral Agent shall be entitled to receive an Opinion
of Counsel and Officers’ Certificate stating that such amendment, modification,
supplement or waiver is authorized or permitted by the Indenture, this Security
Agreement, the Intercreditor Agreement and any Additional Pari Passu Debt
Document, and that all conditions precedent to the execution of such amendment,
modification, supplement or waiver have been satisfied. Any amendment,
modification or supplement of or to any provision hereof, any waiver of any
provision hereof and any consent to any departure by any Pledgor from the terms
of any provision hereof in each case shall be effective only in the specific
instance and for the specific purpose for which made or given. Except where
notice is specifically required by this Agreement or any other document
evidencing the Secured Obligations (including any Additional Pari Passu Debt
Document), no notice to or demand on any Pledgor in any case shall entitle any
Pledgor to any other or further notice or demand in similar or other
circumstances.

SECTION 11.6. Notices. Unless otherwise provided herein or in the Indenture, any
notice or other communication herein required or permitted to be given shall be
given in the manner and become effective as set forth in the Indenture, as to
any Pledgor, addressed to it at the address of the Issuer set forth in the
Indenture, and as to the Collateral Agent, addressed to it at the address set
forth in the Indenture, as to any Additional Pari Passu Agent, addressed to it
at the address set forth in the applicable Additional Pari Passu Joinder
Agreement, or in each case at such other address as shall be designated by such
party in a written notice to the other party complying as to delivery with the
terms of this Section 11.6.

SECTION 11.7. Governing Law; Waiver of Jury Trial. Section 112 of the Indenture
is incorporated herein, mutatis mutandis, as if a part hereof.

SECTION 11.8. Severability of Provisions. Any provision hereof which is invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without invalidating the remaining provisions hereof or affecting the validity,
legality or enforceability of such provision in any other jurisdiction.

SECTION 11.9. Execution in Counterparts. This Agreement and any amendments,
waivers, consents or supplements hereto may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed to be an original, but all
such counterparts together shall constitute one and the same agreement. Delivery
of any executed counterpart of a signature page of this Agreement by facsimile
or other electronic transmission shall be effective as delivery of a manually
executed counterpart of this Agreement.

SECTION 11.10. Business Days. In the event any time period or any date provided
in this Agreement ends or falls on a day other than a Business Day, then such
time period shall be deemed to end and such date shall be deemed to fall on the
next succeeding Business Day, and performance herein may be made on such
Business Day, with the same force and effect as if made on such other day.

 

-34-

 

 



--------------------------------------------------------------------------------

SECTION 11.11. Reserved.

SECTION 11.12. No Claims Against Collateral Agent. Nothing contained in this
Agreement shall constitute any consent or request by the Collateral Agent,
express or implied, for the performance of any labor or services or the
furnishing of any materials or other property in respect of the Pledged
Collateral or any part thereof, nor as giving any Pledgor any right, power or
authority to contract for or permit the performance of any labor or services or
the furnishing of any materials or other property in such fashion as would
permit the making of any claim against the Collateral Agent in respect thereof
or any claim that any Lien based on the performance of such labor or services or
the furnishing of any such materials or other property is prior to the Lien
hereof.

SECTION 11.13. No Release. Nothing set forth in this Agreement or any other
Security Document, nor the exercise by the Collateral Agent of any of the rights
or remedies hereunder, shall relieve any Pledgor from the performance of any
term, covenant, condition or agreement on such Pledgor’s part to be performed or
observed under or in respect of any of the Pledged Collateral or from any
liability to any person under or in respect of any of the Pledged Collateral or
shall impose any obligation on the Collateral Agent or any other Secured Party
to perform or observe any such term, covenant, condition or agreement on such
Pledgor’s part to be so performed or observed or shall impose any liability on
the Collateral Agent or any other Secured Party for any act or omission on the
part of such Pledgor relating thereto or for any breach of any representation or
warranty on the part of such Pledgor contained in this Agreement, the Indenture,
the other Security Documents or any Additional Pari Passu Agreement, or under or
in respect of the Pledged Collateral or made in connection herewith or
therewith. Anything herein to the contrary notwithstanding, neither the
Collateral Agent nor any other Secured Party shall have any obligation or
liability under any contracts, agreements and other documents included in the
Pledged Collateral by reason of this Agreement, nor shall the Collateral Agent
or any other Secured Party be obligated to perform any of the obligations or
duties of any Pledgor thereunder or to take any action to collect or enforce any
such contract, agreement or other document included in the Pledged Collateral
hereunder. The obligations of each Pledgor contained in this Section 11.13 shall
survive the termination hereof and the discharge of such Pledgor’s other
obligations under this Agreement, the Indenture, the other Security Documents
and any Additional Pari Passu Agreement.

SECTION 11.14. Obligations Absolute. All obligations of each Pledgor hereunder
shall be absolute and unconditional irrespective of:

(i) any bankruptcy, insolvency, reorganization, arrangement, readjustment,
composition, liquidation or the like of any other Pledgor;

(ii) any lack of validity or enforceability of the Indenture or any other
Security Document, or any other agreement or instrument relating thereto;

(iii) any change in the time, manner or place of payment of, or in any other
term of, all or any of the Secured Obligations, or any other amendment or waiver
of or any consent to any departure from the Indenture, any Additional Pari Passu
Agreement or any Security Document, or any other agreement or instrument
relating thereto;

 

-35-

 

 



--------------------------------------------------------------------------------

(iv) any pledge, exchange, release or non-perfection of any other collateral, or
any release or amendment or waiver of or consent to any departure from any
guarantee, for all or any of the Secured Obligations;

(v) any exercise, non-exercise or waiver of any right, remedy, power or
privilege under or in respect hereof, the Indenture, any Additional Pari Passu
Agreement or any Security Document, or any other agreement or instrument
relating thereto, except as specifically set forth in a waiver granted pursuant
to the provisions of Section 11.5 hereof; or

(vi) any other circumstances which might otherwise constitute a defense
available to, or a discharge of, any Pledgor.

SECTION 11.15. Permitted Additional Pari Passu Obligations.

(a) On or after the Issue Date, the Issuer may from time to time designate
additional obligations as Permitted Additional Pari Passu Obligations by
delivering to the Collateral Agent, the Trustee and each Additional Pari Passu
Agent, if any: (a) a certificate signed by an Officer of the Issuer
(i) identifying the obligations so designated and the aggregate principal amount
or face amount thereof, stating that such obligations are designated as
“Permitted Additional Pari Passu Obligations” for purposes hereof and the
Indenture, (ii) representing that such designation complies with the terms of
the Indenture and each then extant Additional Pari Passu Agreement,
(iii) specifying the name and address of the Additional Pari Passu Agent for
such obligations (if other than the Trustee) and (iv) stating that the Pledgors
have complied with their obligations under Article III; (b) except in the case
of Additional Notes, a fully executed Additional Pari Passu Joinder Agreement
(in the form attached as Exhibit 7 hereto); (c) an Officers’ Certificate to the
effect that the designation of such obligations as “Permitted Additional Pari
Passu Obligations” does not violate the terms of the Indenture and each then
extant Additional Pari Passu Agreement (upon which the Collateral Agent may
conclusively and exclusively rely); and (d) evidence that the Additional Pari
Passu Agent for the applicable series of Permitted Additional Pari Passu
Obligations, if any, has entered into an agency agreement with the Collateral
Agent that is acceptable to the Collateral Agent, acting in its sole discretion.

(b) Notwithstanding the delivery of the Additional Pari Passu Joinder Agreement
set forth above, the Collateral Agent shall not be obligated to act as
Collateral Agent for any New Secured Parties (as such term is defined in Exhibit
7 hereto) whatsoever or to execute any document whatsoever (including any agency
agreement) if in the sole judgment of the Collateral Agent doing so would
impose, purport to impose or might reasonably be expected to impose upon the
Collateral Agent any obligation or liability for which the Collateral Agent is
not, as determined in its sole discretion, fully protected. In no event shall
the Collateral Agent be subject to any document that it has not executed. The
Additional Pari Passu Joinder Agreement shall not be effective until it has been
accepted in writing by the Collateral Agent.

 

-36-

 

 



--------------------------------------------------------------------------------

(c) Notwithstanding the pari passu nature of all Secured Obligations in respect
of the Notes, on the one hand, and any Permitted Additional Pari Passu
Obligations, on the other hand, in the event of any determination by a court of
competent jurisdiction that (i) any of such other Permitted Additional Pari
Passu Obligations are unenforceable under applicable law or are subordinated to
any other obligations, (ii) any of such other Permitted Additional Pari Passu
Obligations does not have an enforceable security interest in any of the Pledged
Collateral and/or (iii) any intervening security interest exists securing any
other obligations (other than obligations under the Notes, any Additional Notes
or other Permitted Additional Pari Passu Obligations) on a basis ranking prior
to the security interest of such other Permitted Additional Pari Passu
Obligations but junior to the security interest of the obligations under the
Notes and any Additional Notes (any such condition referred to in the foregoing
clauses (i), (ii) or (iii) with respect to any such Permitted Additional Pari
Passu Obligations, an “Impairment” of such other Permitted Additional Pari Passu
Obligations), the results of such Impairment shall be borne solely by the
holders of such other Permitted Additional Pari Passu Obligations, and the
rights of the holders of such other Permitted Additional Pari Passu Obligations
(including, without limitation, the right to receive distributions in respect of
such other Permitted Additional Pari Passu Obligations) set forth in this
Agreement shall be modified to the extent necessary so that the effects of such
Impairment are borne solely by the holders of such other Permitted Additional
Pari Passu Obligations subject to such Impairment. Notwithstanding the
foregoing, with respect to any Pledged Collateral for which a third party (other
than a holder of Permitted Additional Pari Passu Obligations) has a lien or
security interest that is junior in priority to the security interest of the
holders of the Notes and the Additional Notes but senior (as determined by
appropriate legal proceedings in the case of any dispute) to the security
interest of the holder of any other Permitted Additional Pari Passu Obligations
(such third party, an “Intervening Creditor”), the value of any Pledged
Collateral or Proceeds thereof which are allocated to such Intervening Creditor
shall be deducted on a ratable basis solely from the Pledged Collateral or
Proceeds thereof to be distributed in respect of the Permitted Additional Pari
Passu Obligations with respect to which such Impairment exists.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK.]

 

-37-

 

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Pledgor and the Collateral Agent have caused this
Agreement to be duly executed and delivered by their duly authorized officers as
of the date first above written.

 

ALERIS INTERNATIONAL, INC.,

as Pledgor

By:  

/s/ Eric M. Rychel

  Name:   Eric M. Rychel   Title:  

Executive Vice President, Chief

Financial Officer and Treasurer

 

ALERIS CORPORATION,

as Pledgor

By:  

/s/ Eric M. Rychel

  Name:   Eric M. Rychel   Title:  

Executive Vice President, Chief

Financial Officer and Treasurer

 

ALERIS ROLLED PRODUCTS, INC.,

as Pledgor

By:  

/s/ Eric M. Rychel

  Name:   Eric M. Rychel   Title:   President

 

ALERIS ROLLED PRODUCTS, LLC,

as Pledgor

By:  

/s/ Eric M. Rychel

  Name:   Eric M. Rychel   Title:   President

 

S-1

 

 



--------------------------------------------------------------------------------

ALERIS ROLLED PRODUCTS SALES CORPORATION,

as Pledgor

By:  

/s/ Eric M. Rychel

  Name:   Eric M. Rychel   Title:   President

 

IMCO RECYCLING OF OHIO, LLC,

as Pledgor

By:  

/s/ Eric M. Rychel

  Name:   Eric M. Rychel   Title:   President

 

ALERIS OHIO MANAGEMENT, INC.,

as Pledgor

By:  

/s/ Eric M. Rychel

  Name:   Eric M. Rychel   Title:   President

 

NICHOLS ALUMINUM LLC,

as Pledgor

By:  

/s/ Eric M. Rychel

  Name:   Eric M. Rychel   Title:   President

 

S-2

 

 



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION,

as Collateral Agent

By:  

/s/ James Kowalski

  Name:   James Kowalski   Title:   Vice President

 

S-3

 

 



--------------------------------------------------------------------------------

SCHEDULE 1

PLEDGED SECURITIES

 

 

 



--------------------------------------------------------------------------------

EXHIBIT 1

[Form of]

ISSUER’S ACKNOWLEDGMENT

The undersigned hereby (i) acknowledges receipt of the Security Agreement (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Security Agreement;” capitalized terms used but not otherwise defined
herein shall have the meanings assigned to such terms in the Security
Agreement), dated as of April 4, 2016, made by Aleris International, Inc., a
Delaware corporation, as Issuer, the Guarantors party thereto and U.S. Bank
National Association, as collateral agent (in such capacity and together with
any successors in such capacity, the “Collateral Agent”), (ii) agrees promptly
to note on its books the security interests granted to the Collateral Agent and
confirmed under the Security Agreement, (iii) agrees that it will comply with
instructions of the Collateral Agent with respect to the applicable Securities
Collateral (including all Equity Interests of the undersigned) without further
consent by the applicable Pledgor, (iv) agrees to notify the Collateral Agent
upon obtaining knowledge of any interest in favor of any person in the
applicable Securities Collateral that is adverse to the interest of the
Collateral Agent therein and (v) waives any right or requirement at any time
hereafter to receive a copy of the Security Agreement in connection with the
registration of any Securities Collateral thereunder in the name of the
Collateral Agent or its nominee or the exercise of voting rights by the
Collateral Agent or its nominee.

 

[                                                         ] By:  

 

  Name:     Title:  

 

 

 



--------------------------------------------------------------------------------

EXHIBIT 2

[Form of]

SECURITIES PLEDGE AMENDMENT

This Securities Pledge Amendment, dated as of [                        ], is
delivered pursuant to Section 5.1 of the Security Agreement (as amended, amended
and restated, supplemented or otherwise modified from time to time, the
“Security Agreement;” capitalized terms used but not otherwise defined herein
shall have the meanings assigned to such terms in the Security Agreement), dated
as of April 4, 2016, made by Aleris International, Inc., as Issuer, the
Guarantors party thereto and U.S. Bank National Association, as collateral agent
(in such capacity and together with any successors in such capacity, the
“Collateral Agent”). The undersigned hereby agrees that this Securities Pledge
Amendment may be attached to the Security Agreement and that the Pledged
Securities listed on this Securities Pledge Amendment shall be deemed to be and
shall become part of the Pledged Collateral and shall secure all Secured
Obligations.

PLEDGED SECURITIES

 

ISSUER

  CLASS
OF STOCK
OR
INTERESTS   PAR
VALUE   CERTIFICATE
NO(S).   NUMBER OF
SHARES
OR
INTERESTS   PERCENTAGE OF
ALL ISSUED CAPITAL
OR OTHER EQUITY
INTERESTS OF ISSUER          

 

 

 



--------------------------------------------------------------------------------

[                                         ],

as Pledgor

By:  

 

  Name:     Title:  

 

AGREED TO AND ACCEPTED:

 

U.S. BANK NATIONAL ASSOCIATION,

as Collateral Agent

By:  

 

  Name:     Title:  

 

-2-

 

 



--------------------------------------------------------------------------------

EXHIBIT 3

[Form of]

JOINDER AGREEMENT

[Date]

Reference is made to the Security Agreement (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “Security Agreement;”
capitalized terms used but not otherwise defined herein shall have the meanings
assigned to such terms in the Security Agreement), dated as of April 4, 2016,
made by Aleris International, Inc., a Delaware corporation (the “Issuer”), the
Guarantors party thereto and U.S. Bank National Association, in its capacity as
collateral agent pursuant to the Indenture (in such capacity and together with
any successors in such capacity, the “Collateral Agent”).

This Joinder Agreement supplements the Security Agreement and is delivered by
the undersigned, [                    ] (the “New Pledgor”), pursuant to
Section 3.5 of the Security Agreement. The New Pledgor hereby agrees to be bound
as a Guarantor and as a Pledgor party to the Security Agreement by all of the
terms, covenants and conditions set forth in the Security Agreement to the same
extent that it would have been bound if it had been a signatory to the Security
Agreement on the date of the Security Agreement. The New Pledgor also hereby
agrees to be bound as a party by all of the terms, covenants and conditions
applicable to it set forth in the Indenture to the same extent that it would
have been bound if it had been a signatory to the Indenture on the execution
date of the Indenture. Without limiting the generality of the foregoing, the New
Pledgor hereby grants and pledges to the Collateral Agent, as collateral
security for the full, prompt and complete payment and performance when due
(whether at stated maturity, by acceleration or otherwise) of the Secured
Obligations, a Lien on and security interest in, all of its right, title and
interest in, to and under the Pledged Collateral and expressly assumes all
obligations and liabilities of a Guarantor and Pledgor thereunder. The New
Pledgor hereby makes each of the representations and warranties and agrees to
each of the covenants applicable to the Pledgors contained in the Security
Agreement.

Annexed hereto are supplements to each of the schedules to the Perfection
Certificate with respect to the New Pledgor.

This Joinder Agreement and any amendments, waivers, consents or supplements
hereto may be executed in any number of counterparts and by different parties
hereto in separate counterparts, each of which when so executed and delivered
shall be deemed to be an original, but all such counterparts together shall
constitute one and the same agreement.

Section 112 of the Indenture is incorporated herein, mutatis mutandis, as if a
part hereof.

[Signature pages follow]

 

 

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Pledgor has caused this Joinder Agreement to be
executed and delivered by its duly authorized officer as of the date first above
written.

 

[NEW PLEDGOR] By:  

 

  Name:     Title:  

 

AGREED TO AND ACCEPTED:

 

U.S. BANK NATIONAL ASSOCIATION,

as Collateral Agent

By:  

 

  Name:     Title:  

[Schedules to be attached]

 

-2-

 

 



--------------------------------------------------------------------------------

EXHIBIT 4

[Form of]

Copyright Security Agreement

Copyright Security Agreement, dated as of [                    ], by
[                    ] and [                    ] (individually, a “Pledgor”,
and, collectively, the “Pledgors”), in favor of U.S. Bank National Association,
in its capacity as collateral agent pursuant to the Indenture (in such capacity,
the “Collateral Agent”).

W I T N E S S E T H:

WHEREAS, the Pledgors are party to a Security Agreement of even date herewith
(as amended, amended and restated, supplemented or otherwise modified from time
to time, the “Security Agreement”) in favor of the Collateral Agent pursuant to
which the Pledgors are required to execute and deliver this Copyright Security
Agreement;

NOW, THEREFORE, in consideration of the premises and to induce the Collateral
Agent, for the benefit of the Secured Parties, to enter into the Indenture, the
Pledgors hereby agree with the Collateral Agent as follows:

SECTION 1. Defined Terms. Unless otherwise defined herein, terms defined in the
Security Agreement and used herein have the meaning given to them in the
Security Agreement.

SECTION 2. Grant of Security Interest in Copyright Collateral. Each Pledgor
hereby pledges and grants to the Collateral Agent for the benefit of the Secured
Parties a lien on and security interest in and to all of its right, title and
interest in, to and under all the following Pledged Collateral of such Pledgor
(the “Copyright Collateral”):

(a) Copyrights and Exclusive Copyright Licenses of such Pledgor, including those
listed on Schedule I attached hereto; and

(b) all Proceeds of any and all of the foregoing (other than Excluded Assets).

SECTION 3. Security Agreement. The security interest granted pursuant to this
Copyright Security Agreement is granted in conjunction with the security
interest granted to the Collateral Agent pursuant to the Security Agreement and
Pledgors hereby acknowledge and affirm that the rights and remedies of the
Collateral Agent with respect to the security interest in the Copyrights made
and granted hereby are more fully set forth in the Security Agreement, the terms
and provisions of which are incorporated by reference herein as if fully set
forth herein. In the event that any provision of this Copyright Security
Agreement is deemed to conflict with the Security Agreement, the provisions of
the Security Agreement shall control unless the Collateral Agent shall otherwise
determine.

 

 

 



--------------------------------------------------------------------------------

SECTION 4. Termination. Upon the payment in full of the Secured Obligations and
termination of the Security Agreement, the Collateral Agent shall execute,
acknowledge, and deliver to the Pledgors an instrument in writing in recordable
form releasing the collateral pledge, grant, assignment, lien and security
interest in the Copyrights under this Copyright Security Agreement.

SECTION 5. Counterparts. This Copyright Security Agreement may be executed in
any number of counterparts, all of which shall constitute one and the same
instrument, and any party hereto may execute this Copyright Security Agreement
by signing and delivering one or more counterparts.

SECTION 6. Governing Law. This Copyright Security Agreement and the transactions
contemplated hereby, and all disputes between the parties under or relating to
this Copyright Security Agreement or the facts or circumstances leading to its
execution, whether in contract, tort or otherwise, shall be construed in
accordance with and governed by the laws (including statutes of limitation) of
the State of New York, without regard to conflicts of law principles that would
require the application of the laws of another jurisdiction.

[signature page follows]

 

-2-

 

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Pledgor has caused this Copyright Security Agreement to
be executed and delivered by its duly authorized officer as of the date first
set forth above.

 

Very truly yours,

 

[PLEDGORS]

By:  

 

  Name:     Title:  

 

Accepted and Agreed:

 

U.S. BANK NATIONAL ASSOCIATION,

as Collateral Agent

By:  

 

  Name:     Title:  

 

-3-

 

 



--------------------------------------------------------------------------------

SCHEDULE I

to

COPYRIGHT SECURITY AGREEMENT

COPYRIGHT REGISTRATIONS AND COPYRIGHT APPLICATIONS

Copyright Registrations:

 

OWNER

 

REGISTRATION
NUMBER

 

TITLE

   

Copyright Applications:

 

OWNER

 

TITLE

 

Exclusive Copyright Licenses:

 

-4-

 

 



--------------------------------------------------------------------------------

EXHIBIT 5

[Form of]

Patent Security Agreement

Patent Security Agreement, dated as of [                    ], by
[                    ] and [                    ] (individually, a “Pledgor”,
and, collectively, the “Pledgors”), in favor of U.S. Bank National Association,
in its capacity as collateral agent pursuant to the Indenture (in such capacity,
the “Collateral Agent”).

W I T N E S S E T H:

WHEREAS, the Pledgors are party to a Security Agreement of even date herewith
(as amended, amended and restated, supplemented or otherwise modified from time
to time, the “Security Agreement”) in favor of the Collateral Agent pursuant to
which the Pledgors are required to execute and deliver this Patent Security
Agreement;

NOW, THEREFORE, in consideration of the premises and to induce the Collateral
Agent, for the benefit of the Secured Parties, to enter into the Indenture, the
Pledgors hereby agree with the Collateral Agent as follows:

SECTION 1. Defined Terms. Unless otherwise defined herein, terms defined in the
Security Agreement and used herein have the meaning given to them in the
Security Agreement.

SECTION 2. Grant of Security Interest in Patent Collateral. Each Pledgor hereby
pledges and grants to the Collateral Agent for the benefit of the Secured
Parties a lien on and security interest in and to all of its right, title and
interest in, to and under all the following Pledged Collateral of such Pledgor
(the “Patent Collateral”):

(a) Patents of such Pledgor, including those listed on Schedule I attached
hereto; and

(b) all Proceeds of any and all of the foregoing (other than Excluded Assets).

SECTION 3. Security Agreement. The security interest granted pursuant to this
Patent Security Agreement is granted in conjunction with the security interest
granted to the Collateral Agent pursuant to the Security Agreement and Pledgors
hereby acknowledge and affirm that the rights and remedies of the Collateral
Agent with respect to the security interest in the Patents made and granted
hereby are more fully set forth in the Security Agreement, the terms and

 

 

 



--------------------------------------------------------------------------------

provisions of which are incorporated by reference herein as if fully set forth
herein. In the event that any provision of this Patent Security Agreement is
deemed to conflict with the Security Agreement, the provisions of the Security
Agreement shall control unless the Collateral Agent shall otherwise determine.

SECTION 4. Termination. Upon the payment in full of the Secured Obligations and
termination of the Security Agreement, the Collateral Agent shall execute,
acknowledge, and deliver to the Pledgors an instrument in writing in recordable
form releasing the collateral pledge, grant, assignment, lien and security
interest in the Patents under this Patent Security Agreement.

SECTION 5. Counterparts. This Patent Security Agreement may be executed in any
number of counterparts, all of which shall constitute one and the same
instrument, and any party hereto may execute this Patent Security Agreement by
signing and delivering one or more counterparts.

SECTION 6. Governing Law. This Patent Security Agreement and the transactions
contemplated hereby, and all disputes between the parties under or relating to
this Patent Security Agreement or the facts or circumstances leading to its
execution, whether in contract, tort or otherwise, shall be construed in
accordance with and governed by the laws (including statutes of limitation) of
the State of New York, without regard to conflicts of law principles that would
require the application of the laws of another jurisdiction.

[signature page follows]

 

-2-

 

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Pledgor has caused this Patent Security Agreement to be
executed and delivered by its duly authorized officer as of the date first set
forth above.

 

Very truly yours,

 

[PLEDGORS]

By:  

 

  Name:     Title:  

 

Accepted and Agreed:

 

U.S. BANK NATIONAL ASSOCIATION,

as Collateral Agent

By:  

 

  Name:     Title:  

 

-3-

 

 



--------------------------------------------------------------------------------

SCHEDULE I

to

PATENT SECURITY AGREEMENT

PATENT REGISTRATIONS AND PATENT APPLICATIONS

Patent Registrations:

 

OWNER

 

REGISTRATION
NUMBER

 

NAME

   

Patent Applications:

 

OWNER

 

APPLICATION
NUMBER

 

NAME

   

 

-4-

 

 



--------------------------------------------------------------------------------

EXHIBIT 6

[Form of]

Trademark Security Agreement

Trademark Security Agreement, dated as of [                    ], by
[                    ] and [                    ] (individually, a “Pledgor”,
and, collectively, the “Pledgors”), in favor of U.S. Bank National Association,
in its capacity as collateral agent pursuant to the Indenture (in such capacity,
the “Collateral Agent”).

W I T N E S S E T H:

WHEREAS, the Pledgors are party to a Security Agreement of even date herewith
(as amended, amended and restated, supplemented or otherwise modified from time
to time, the “Security Agreement”) in favor of the Collateral Agent pursuant to
which the Pledgors are required to execute and deliver this Trademark Security
Agreement;

NOW, THEREFORE, in consideration of the premises and to induce the Collateral
Agent, for the benefit of the Secured Parties, to enter into the Indenture, the
Pledgors hereby agree with the Collateral Agent as follows:

SECTION 1. Defined Terms. Unless otherwise defined herein, terms defined in the
Security Agreement and used herein have the meaning given to them in the
Security Agreement.

SECTION 2. Grant of Security Interest in Trademark Collateral. Each Pledgor
hereby pledges and grants to the Collateral Agent for the benefit of the Secured
Parties a lien on and security interest in and to all of its right, title and
interest in, to and under all the following Pledged Collateral of such Pledgor
(the “Trademark Collateral”):

(a) Trademarks of such Pledgor, including those listed on Schedule I attached
hereto, but excluding any Trademarks that are Excluded Assets;

(b) all goodwill associated with such Trademarks; and

(c) all Proceeds of any and all of the foregoing (other than Excluded Assets).

SECTION 3. Security Agreement. The security interest granted pursuant to this
Trademark Security Agreement is granted in conjunction with the security
interest granted to the Collateral Agent pursuant to the Security Agreement and
Pledgors hereby acknowledge and affirm

 

 

 



--------------------------------------------------------------------------------

that the rights and remedies of the Collateral Agent with respect to the
security interest in the Trademarks made and granted hereby are more fully set
forth in the Security Agreement, the terms and provisions of which are
incorporated by reference herein as if fully set forth herein. In the event that
any provision of this Trademark Security Agreement is deemed to conflict with
the Security Agreement, the provisions of the Security Agreement shall control
unless the Collateral Agent shall otherwise determine.

SECTION 4. Termination. Upon the payment in full of the Secured Obligations and
termination of the Security Agreement, the Collateral Agent shall execute,
acknowledge, and deliver to the Pledgors an instrument in writing in recordable
form releasing the collateral pledge, grant, assignment, lien and security
interest in the Trademarks under this Trademark Security Agreement.

SECTION 5. Counterparts. This Trademark Security Agreement may be executed in
any number of counterparts, all of which shall constitute one and the same
instrument, and any party hereto may execute this Trademark Security Agreement
by signing and delivering one or more counterparts.

SECTION 6. Governing Law. This Trademark Security Agreement and the transactions
contemplated hereby, and all disputes between the parties under or relating to
this Trademark Security Agreement or the facts or circumstances leading to its
execution, whether in contract, tort or otherwise, shall be construed in
accordance with and governed by the laws (including statutes of limitation) of
the State of New York, without regard to conflicts of law principles that would
require the application of the laws of another jurisdiction.

[signature page follows]

 

-2-

 

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Pledgor has caused this Trademark Security Agreement to
be executed and delivered by its duly authorized officer as of the date first
set forth above.

 

Very truly yours,

 

[PLEDGORS]

By:  

 

  Name:     Title:  

 

Accepted and Agreed:

 

U.S. BANK NATIONAL ASSOCIATION,

as Collateral Agent

By:  

 

  Name:     Title:  

 

-3-

 

 



--------------------------------------------------------------------------------

SCHEDULE I

to

TRADEMARK SECURITY AGREEMENT

TRADEMARK REGISTRATIONS AND TRADEMARK APPLICATIONS

Trademark Registrations:

 

OWNER

 

REGISTRATION
NUMBER

 

TRADEMARK

   

Trademark Applications:

 

OWNER

 

APPLICATION
NUMBER

 

TRADEMARK

   

 

-4-

 

 



--------------------------------------------------------------------------------

EXHIBIT 7

[Form of]

ADDITIONAL PARI PASSU JOINDER AGREEMENT

The undersigned is the agent for Persons wishing to become “Secured Parties”
(the “New Secured Parties”) under the Security Agreement, dated as of April 4,
2016 (as amended and/or supplemented, the “Security Agreement” (terms used
without definition herein have the meanings assigned to such terms by the
Security Agreement)) among Aleris International, Inc., the other Pledgors party
thereto and U.S. Bank National Association, as Collateral Agent (the “Agent”)
and the other Security Documents.

In consideration of the foregoing, the undersigned hereby:

(i) represents that the Additional Pari Passu Agent has been authorized by the
New Secured Parties to become a party to the Security Agreement and the other
Security Documents on behalf of the New Secured Parties under that [DESCRIBE
OPERATIVE AGREEMENT] (the “New Secured Obligations”) and to act as the
Additional Pari Passu Agent for the New Secured Parties hereunder;

(ii) acknowledges that the New Secured Parties have received a copy of the
Security Agreement and the other Security Documents;

(iii) irrevocably appoints and authorizes the Agent to take such action as agent
on its behalf and to exercise such powers under the Security Agreement and the
other Security Documents as are delegated to the Agent by the terms thereof,
together with all such powers as are reasonably incidental thereto; and

(iv) accepts and acknowledges the terms of the Security Agreement and the other
Security Documents as being applicable to it and the New Secured Parties and
agrees to serve as Additional Pari Passu Agent for the New Secured Parties with
respect to the New Secured Obligations and agrees on its own behalf and on
behalf of the New Secured Parties to be bound by the terms of the Security
Agreement and the other Security Documents applicable to holders of Secured
Obligations, with all the rights and obligations of a Secured Party thereunder
and bound by all the provisions thereof as fully as if it had been a Secured
Party on the effective date of the Security Agreement.

The name and address of the representative for purposes of Section 11.6 of the
Security Agreement are as follows:

[name and address of Additional Pari Passu Agent]

Section 112 of the Indenture is incorporated herein, mutatis mutandis, as if a
part hereof.

[signature pages follow]

 

 

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Additional Pari Passu
Joinder Agreement to be duly executed by its authorized officer as of the     
day of             , 20    .

 

[NAME] By:  

 

  Name:     Title:  

AGREED TO AND ACCEPTED:

The Collateral Agent hereby acknowledges its acceptance of this Additional Pari
Passu Joinder Agreement and agrees to act as Collateral Agent for the New
Secured Parties, subject to the terms of the [agency agreement, dated as of
                    ].

U.S. Bank National Association,

as Collateral Agent

 

By:  

 

Name: Title:

 

 

 



--------------------------------------------------------------------------------

EXHIBIT 8

[Form of]

PERFECTION CERTIFICATE

Reference is hereby made to (i) that certain Indenture, dated as of April 4,
2016 (the “Indenture”) among Aleris International, Inc. a Delaware corporation
(the “Issuer”), Aleris Corporation, a Delaware corporation (“Holdings”), the
subsidiary guarantors party thereto (collectively, the “Subsidiary Guarantors”
and together with Holdings, the “Guarantors”), and U.S. Bank National
Association, in its capacity as trustee (in such capacity, the “Trustee”) and as
collateral agent (in such capacity, the “Collateral Agent”) and (ii) that
certain Security Agreement, dated as of April 4, 2016 (the “Security
Agreement”), among the Issuer, the Guarantors and the Collateral Agent.
Capitalized terms used but not defined herein have the meanings assigned in the
Indenture.

As used herein, the term “Companies” means the Issuer and the Guarantors. The
undersigned hereby certify to the Collateral Agent as follows:

1. Names.

(a) The exact legal name of each Company, as such name appears in its respective
certificate of incorporation or any other organizational document, is set forth
in Schedule 1(a). Each Company is (i) the type of entity disclosed next to its
name in Schedule 1(a) and (ii) a registered organization except to the extent
disclosed in Schedule 1(a). Also set forth in Schedule 1(a) is the
organizational identification number, if any, of each Company that is a
registered organization, the Federal Taxpayer Identification Number of each
Company and the jurisdiction of formation of each Company.

(b) Set forth in Schedule 1(b) hereto is a list of any other corporate or
organizational names each Company has had in the past five years, together with
the date of the relevant change.

(c) Set forth in Schedule 1(c) is a list of all other names used by each
Company, or any other business or organization to which each Company became the
successor by merger, consolidation, acquisition, change in form, nature or
jurisdiction of organization or otherwise, on any filings with the Internal
Revenue Service at any time within the five years preceding the date hereof.
Except as set forth in Schedule 1(c), no Company has changed its jurisdiction of
organization at any time during the past four months.

2. Current Locations. The chief executive office of each Company is located at
the address set forth in Schedule 2 hereto.

3. [Reserved.]

4. File Search Reports. Attached hereto as Schedule 4 is a true and accurate
summary of file search reports from (A) the Uniform Commercial Code filing
offices in each jurisdiction identified in Section 1(a) or Section 2 with
respect to each legal name set forth in Section 1 and (B) each real estate
recording office identified in Schedule 7 with respect to real estate on which
Collateral consisting of fixtures is or is to be located. A true copy of each
financing statement, including judgment and tax liens, bankruptcy and pending
lawsuits or other filing identified in such file search reports has been
delivered to the Collateral Agent.

5. UCC Filings. The financing statements (duly authorized by each Company
constituting the debtor therein), including the indications of the collateral,
attached as Schedule 5 relating to the security Agreement or the applicable
Mortgage, are in the appropriate forms for filing in the filing offices in the
jurisdictions identified in Schedule 6 hereof.



--------------------------------------------------------------------------------

6. Schedule of Filings. Attached hereto as Schedule 6 is a schedule of (i) the
appropriate filing offices for the financing statements attached hereto as
Schedule 5 , (ii) the appropriate filing offices for the filings described in
Schedule 11(c), (iii) the appropriate filing offices for the Mortgages and
fixture filings relating to the Mortgaged Property set forth in Schedule 7(a)
and (iv) any other actions required to create, preserve, protect and perfect the
security interests in the Collateral granted to the Collateral Agent pursuant to
the Security Documents. No other filings or actions are required to create,
preserve, protect and perfect the security interests in the Collateral granted
to the Collateral Agent pursuant to the Security Documents.

7. Real Property. (a) Attached hereto as Schedule 7(a) is a list of all (i) real
property to be encumbered by a Mortgage and fixture filing (such real property,
the “Mortgaged Property”), (ii) addresses of each Mortgaged Property and
(iii) other information relating thereto required by such Schedule. Except as
described in Schedule 7(b) attached hereto: (i) no Company has entered into any
leases, subleases, tenancies, franchise agreements, licenses or other occupancy
arrangements as owner, lessor, sublessor, licensor, franchisor or grantor with
respect to any of the real property described in Schedule 7(a) and (ii) no
Company has any leases which require the consent of the landlord, tenant or
other party thereto to the transactions.

8. Termination Statements. Attached hereto as Schedule 8(a) are the duly
authorized termination statements in the appropriate form for filing in each
applicable jurisdiction identified in Schedule 8(b) hereto with respect to each
Lien described therein.

9. Stock Ownership and Other Equity Interests. Attached hereto as Schedule 9(a)
is a true and correct list of each of all of the authorized, and the issued and
outstanding, stock, partnership interests, limited liability company membership
interests or other equity interest of the Issuer and its Subsidiaries and the
record and beneficial owners of such stock, partnership interests, membership
interests or other equity interests setting forth the percentage of such equity
interests pledged under the Security Agreement. Also set forth in Schedule 9(b)
is each equity investment of each Company that represents 50% or less of the
equity of the entity in which such investment was made setting forth the
percentage of such equity interests pledged under the Security Agreement.

10. Instruments and Tangible Chattel Paper. Attached hereto as Schedule 10 is a
true and correct list of all promissory notes, instruments (other than checks to
be deposited in the ordinary course of business), tangible chattel paper,
electronic chattel paper and other evidence of indebtedness held by each Company
as of the date hereof that constitute Collateral, including all intercompany
notes between or among any two or more Companies or any of their Subsidiaries,
stating if such instruments, chattel paper or other evidence of indebtedness is
pledged under the Security Agreement.

11. Intellectual Property. (a) Attached hereto as Schedule 11(a) is a schedule
setting forth all of each Company’s Patents and Trademarks (each as defined in
the Security Agreement) applied for or registered with the United States Patent
and Trademark Office, and all other Patents and Trademarks (each as defined in
the Security Agreement), including the name of the registered owner or applicant
and the registration, application, or publication number, as applicable, of each
Patent or Trademark owned by each Company.

(b) Attached hereto as Schedule 11(b) is a schedule setting forth all of each
Company’s United States Copyrights (each as defined in the Security Agreement),
and all other Copyrights, including the name of the registered owner and the
registration number of each Copyright owned by each Company.

 

- 2 -



--------------------------------------------------------------------------------

(c)Attached hereto as Schedule 11(c) is a schedule setting forth all Patent
Licenses, Trademark Licenses and Copyright Licenses, whether or not recorded
with the USPTO or USCO, as applicable, including, but not limited to, the
relevant signatory parties to each license along with the date of execution
thereof and, if applicable, a recordation number or other such evidence of
recordation.

(d) Attached hereto as Schedule 11(d) in proper form for filing with the United
States Patent and Trademark Office (the “USPTO”) and United States Copyright
Office (the “USCO”) are the filings necessary to preserve, protect and perfect
the security interests in the United States Trademarks, Trademark Licenses,
Patents, Patent Licenses, Copyrights and Copyright Licenses set forth in
Schedule 11(a), Schedule 11(b), and Schedule 11(c), including duly signed copies
of each of the Patent Security Agreement, Trademark Security Agreement and the
Copyright Security Agreement, as applicable.

12. Commercial Tort Claims. Attached hereto as Schedule 12 is a true and correct
list of all Commercial Tort Claims (as defined in the Security Agreement) that
constitute Collateral held by each Company, including a brief description
thereof and stating if such commercial tort claims are required to be pledged
under the Security Agreement.

13. Other Collateral. Attached hereto as Schedule 13 is a true and correct list
of all of the following types of collateral, if any, owned or held by each
Company: (a) all agreements and contracts with any Governmental Authority,
(b) all FCC licenses, (c) all aircraft and airplanes, (d) all ships and boats
vessels, (e) all rolling stock and trains, (f) all oil, gas, minerals and as
extracted collateral, stating in each case, if such types of collateral are
required to be pledged pursuant to the Security Agreement.

[The Remainder of this Page has been intentionally left blank.]

 

- 3 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, we have hereunto signed this Perfection Certificate as of
this 4th day of April, 2016.

 

ALERIS INTERNATIONAL, INC. By:  

 

  Name:   Title: ALERIS CORPORATION By:  

 

  Name:   Title:

ALERIS ROLLED PRODUCTS, INC.

ALERIS ROLLED PRODUCTS, LLC

ALERIS ROLLED PRODUCTS SALES

CORPORATION

IMCO RECYCLING OF OHIO, LLC

ALERIS OHIO MANAGEMENT, INC.

NICHOLS ALUMINUM LLC

By:  

 

  Name:   Title:

 

 

- 4 -



--------------------------------------------------------------------------------

Schedule 1(a)

Legal Names, Etc.

 

 

- 5 -



--------------------------------------------------------------------------------

Schedule 1(b)

Prior Organizational Names

 

- 6 -



--------------------------------------------------------------------------------

Schedule 1(c)

Changes in Corporate Identity; Other Names

 

 

- 7 -



--------------------------------------------------------------------------------

Schedule 2

Chief Executive Offices

 

- 8 -



--------------------------------------------------------------------------------

Schedule 3

Reserved.

 

 

- 9 -



--------------------------------------------------------------------------------

Schedule 4

File Search Reports

 

 

- 10 -



--------------------------------------------------------------------------------

Schedule 5

Copy of Financing Statements To Be Filed

 

 

- 11 -



--------------------------------------------------------------------------------

Schedule 6

Filings/Filing Offices

 

 

- 12 -



--------------------------------------------------------------------------------

Schedule 7(a)

Real Property

 

 

- 13 -



--------------------------------------------------------------------------------

Schedule 7(b)

Required Consents; Company Held Landlord’s/ Tenant’s Interests

 

 

- 14 -



--------------------------------------------------------------------------------

Schedule 8(a)

Termination Statements

 

 

- 15 -



--------------------------------------------------------------------------------

Schedule 8(b)

Termination Statement Filings

 

 

- 16 -



--------------------------------------------------------------------------------

Schedule 9

(a) Equity Interests of the Issuer and Subsidiaries

(b) Other Equity Interests

 

 

- 17 -



--------------------------------------------------------------------------------

Schedule 10

Instruments and Tangible Chattel Paper

 

 

- 18 -



--------------------------------------------------------------------------------

Schedule 11(a)

Patents and Trademarks

 

 

- 19 -



--------------------------------------------------------------------------------

Schedule 11(b)

Copyrights

 

 

- 20 -



--------------------------------------------------------------------------------

Schedule 11(c)

Intellectual Property Licenses

 

 

- 21 -



--------------------------------------------------------------------------------

Schedule 11(d)

Intellectual Property Filings

 

 

- 22 -



--------------------------------------------------------------------------------

Schedule 12

Commercial Tort Claims

 

 

- 23 -



--------------------------------------------------------------------------------

Schedule 13

Other Collateral

 

 

- 24 -